Case 1:17-cr-20701-MGC Document 256 Entered on FLSD Docket 01/09/2019 Page 1 of 7
'                                                                                                                                                                                                                                                                                                                      Page
                                                                                                                                  G O VE                        M ENT 'S AM ENDED EX H IBIT LIST
    tjlj
       tjth
          j
          '
          ?t
           àk
           )-
            )
            -j
            :j
             (
             )
             ,
             .)
              )t
               .
               r
               )
               ,k
                !
                /1
                ;
                . ()
                   l
                   w.
                    5
                    4tp
                      t  ë
                         y lt2
                             )
                             .
                             2j
                              (j
                               '
                               4)i
                                 z
                                 lk
                                  .jq
                                    t
                                    ')k.
                                       r).
                                         :
                                         r
                                         4
                                         èk
                                          p
                                          l.t-'!
                                               -e
                                                .)
                                                 .)
                                                  ;e
                                                   t'
                                                    ,j'
                                                      .
                                                      ït
                                                       -*
                                                        stL
                                                          liM
                                                            jc' 'jF-j17.'' fw
                                                                            - r..
                                                                                )
                                                                                .'
                                                                                 :b
                                                                                  .'A
                                                                                    J.
                                                                                     '
                                                                                     '4:
                                                                                       .
                                                                                       7:@
                                                                                         :
                                                                                         '.
                                                                                          )
                                                                                          'r
                                                                                           (;
                                                                                            L
                                                                                            ')
                                                                                             t.
                                                                                              (
                                                                                              '
                                                                                              )
                                                                                              g'
                                                                                               è
                                                                                               .;
                                                                                                t
                                                                                                '.
                                                                                                 l
                                                                                                 jt
                                                                                                  .
                                                                                                  r
                                                                                                  ';z
                                                                                                    y
                                                                                                    s
                                                                                                    ,
                                                                                                    -
                                                                                                    gka4
                                                                                                       .
                                                                                                       )yfcwrt
                                                                                                             .v-'
                                                                                                                rk
                                                                                                                 -a 'L
                                                                                                                     j
                                                                                                                     ;,,j
                                                                                                                        i*
                                                                                                                         '
                                                                                                                        -t'z
                                                                                                                          UZ'
                                                                                                                            #
                                                                                                                            *s
                                                                                                                            /
                                                                                                                            tT
                                                                                                                             y
                                                                                                                             j
                                                                                                                             -q
                                                                                                                              y
                                                                                                                              q.(
                                                                                                                                .
                                                                                                                                )
                                                                                                                                '
                                                                                                                              ..n
                                                                                                                                 L
                                                                                                                                 >
                                                                                                                                 -
                                                                                                                                 k'
                                                                                                                                  -
                                                                                                                                  )
                                                                                                                                  ,
                                                                                                                                  -p
                                                                                                                                   j
                                                                                                                                   ,
                                                                                                                                   .j4
                                                                                                                                     .
                                                                                                                                     ;C
                                                                                                                                      L
                                                                                                                                      .
                                                                                                                                      y
                                                                                                                                      );.
                                                                                                                                       -k
                                                                                                                                        ét
                                                                                                                                        -q
                                                                                                                                         l
                                                                                                                                         .
                                                                                                                                         tl
                                                                                                                                          j
                                                                                                                                          tL
                                                                                                                                          ,qt
                                                                                                                                            ë
                                                                                                                                            z
                                                                                                                                            j.
                                                                                                                                             j
                                                                                                                                             '(
                                                                                                                                              z
                                                                                                                                              '
                                                                                                                                              C
                                                                                                                                              lr
                                                                                                                                               jik
                                                                                                                                                 (
                                                                                                                                                 i
                                                                                                                                                 y)
                                                                                                                                                  j)
                                                                                                                                                   t.
                                                                                                                                                    (j
                                                                                                                                                     ;!
                                                                                                                                                      )
                                                                                                                                                      V.- '
                                                                                                                                                          )
                                                                                                                                                          ; t
                                                                                                                                                            h
                                                                                                                                                            T-.
                                                                                                                                                              ?
                                                                                                                                                              i
                                                                                                                                                              y)'
                                                                                                                                                                1
                                                                                                                                                                !$'
                                                                                                                                                                  ;
                                                                                                                                                                  j)
                                                                                                                                                                   .
                                                                                                                                                                   '
                                                                                                                                                                   a
                                                                                                                                                                   ,
                                                                                                                                                                   yt
                                                                                                                                                                    ,
                                                                                                                                                                    1ï)
                                                                                                                                                                      2 Ar
                                                                                                                                                                         'jy
                                                                                                                                                                           J
                                                                                                                                                                           j rt #:,;$:
                                                                                                                                                                                     '
                                                                                                                                                                                     ê7y7
                                                                                                                                                                                        3
                                                                                                                                                                                        /1
                                                                                                                                                                                         3')'
                                                                                                                                                                                            y
                                                                                                                                                                                            t'
                                                                                                                                                                                             r
                                                                                                                                                                                             ts
                                                                                                                                                                                              .t
                                                                                                                                                                                               j
                                                                                                                                                                                               r
                                                                                                                                                                                               jzh
                                                                                                                                                                                                 ':
                                                                                                                                                                                                  3,
                                                                                                                                                                                                   d:
                                                                                                                                                                                                    '
                                                                                                                                                                                                    .
                                                                                                                                                                                                    -;j
                                                                                                                                                                                                      )
                                                                                                                                                                                                      yj-l
                                                                                                                                                                                                         p
                                                                                                                                           ,w
                                                                                                                                            .
                                                                                                                                            a-
                                                                                                                                             :1
                                                                                                                                              k;
                                                                                                                                               .)
                                                                                                                                                .:
                                                                                                                                                 t
                                                                                                                                                 y
                                                                                                                                                 q;
                                                                                                                                                  .
                                                                                                                                                  tv
                                                                                                                                                   - -
                                                                                                                                                     jy
                                                                                                                                                      (
                                                                                                                                                      . .
                                                                                                                                                        -r:
                                                                                                                                                          s
                                                                                                                                                          .
                                                                                                                                                          ,
                                                                                                                                                          -g;
                                                                                                                                                           .q
                                                                                                                                                            --
                                                                                                                                                             z.
                                                                                                                                                              - .
                                                                                                                                                                s
                                                                                                                                                                ,
                                                                                                                                                                .)
                                                                                                                                                                 '
                                                                                                                                                                 y
                                                                                                                                                                 x-
                                                                                                                                                                  ..
                                                                                                                                                                   -
                                                                                                                                                                   sc.#
                                                                                                                                                                      '.
                                                                                                                                                                       1(
                                                                                                                                                                        k
                                                                                                                                                                        ). .
                                                                                                                                                                           s.. .
                                                                                                                                                                               ,    ?
                                                                                                                                                                                    y(
    -
    . .
    .t     s: -.:-:,j'-j..'.--L...-;v...-. .rjt. ï  '-
                                                    -     p   ,î            .'.....-ï
                                                               ,s..'.-,.vo.',
                                                                            $ L  .
                                                                                    )
                                                                                    ù
                                                                                    .
                                                                                    :,
                                                                                     .
                                                                                     j
                                                                                     ''-
                                                                                       z
                                                                                       .t.
                                                                                         a
                                                                                         :
                                                                                         r ..
                                                                                            -
                                                                                            '
                                                                                            .,
                                                                                             -.
                                                                                              ,
                                                                                              -
                                                                                              .yk
                                                                                                z,3
                                                                                                  .k
                                                                                                   ,,
                                                                                                    s, L-,j-..z-.c(.ti
                                                                                                      .L                 - . ,t
                                                                                                                              .
                                                                                                                                                                                     ., t
                                                                                                                                                                                        .
                                                                                                                                                                                        ).
                                                                                                                                                                                         ;
                                                                                                                                                                                         j
                                                                                                                                                                                         .
                                                                                                                                                                                         -L
                                                                                                                                                                                          1i
                                                                                                                                                                                          bz
                                                                                                                                                                                           .t
                                                                                                                                                                                            kl
                                                                                                                                                                                             l.
                                                                                                                                                                                              ,u
                                                                                                                                                                                               -   .'
                                                                                                                                                                                                    s
                                                                                                                                                                                                    y.y. .
    -.7.wp''
              t
        -.- . , T
                : :E. D
                    ..- .
                           .,)S  T,   ,
                                      -
                                      A  ,
                                         .
                                         )
                                         ,;
                                          T.  -
                                              E  '.  .
                                                     S    'F v     ,1  L
                                                                       .       E   O: .N
                                                                                       7
                                                                          . . .,- , - . .
                                                                                          '-,
                                                                                            , k,- . .
                                                                                              .  0  t,(K
                                                                                                   - . .. 4  1  G
                                                                                                                . ' - .
                                                                                                                      U   E
                                                                                                                          .  '
                                                                                                                             L-F. '. - z .
                                                                                                                                G
                                                                                                                                ,    '
                                                                                                                                     A
                                                                                                                                 - -. .  R C-z .  -
                                                                                                                                                  '
                                                                                                                                                  .(
                                                                                                                                                   .
                                                                                                                                                   ,K
                                                                                                                                                    - 1 .
                                                                                                                                                        )
                                                                                                                                                        0
                                                                                                                                                        -
                                                                                                                                                          ,  .
                                                                                                                                                             ...iE ,
                                                                                                                                                                   ,  S
                                                                                                                                                                      ..
                                                                                                                                                                        ,.
                                                                                                                                                                         'k
                                                                                                                                                                          .,-.
                                                                                                                                                                             ,
                                                                                                                                                                             .,...'.y
                                                                                                                                                                                    t
                                                                                                                                                                                    (,
                                                                                                                                                                                     .
                                                                                                                                                                                     -
                                                                                                                                                                                     . .
                                                                                                                                                                                       .z.
                                                                                                                                                                                         -.
                                                                                                                                                                                          7:-
                                                                                                                                                                                            (.
                                                                                                                                                                                             $
                                                                                                                                                                                             -.
                                                                                                                                                                                              )
                                                                                                                                                                                              --
                                                                                                                                                                                               ,p u.
                                                                                                                                                                                                  ,
                                                                                                                                                                                                  o .
                                                                                                                                                                                                    ;,
                                                                                                                                                                                                     ..
                                                                                                                                                                                                      -
                                                                                                                                                                                                      b
                                                                                                                                                                                                      -.,y
                                                                                                                                                                                                         -.                                        1vss svavss D ISTRICT (
                                                                                                                                                                                                                                                 SOUTH E D ISTRICT O F FL
       GOVERN M ENT CO                                                     SEL:ASSISTANT U .S.A                                                            ORNEY S IGN ACIO J.
      VAZQUEZ,JR.& J.                                                       KENZIE DUANE                                                                                                                                                         cAsE N                            BER CASE NO lJ                              .

                                                                                                                                                                                                                                                 D ISTRICT JUD GE:HON .DOè
      DEFENSE CO                                            SEL:DERIC ZACCA,ESQ.                                                                                                                                                                 couRTRooM DEPUTY:cLg



    '
    o
    %.(.:.'
         ..$7
          * .17nt'
                 r.W'
                    -'
                     ;' '4.,kq
                      ..-    --c
                              '.
                               '):
                                >    .
                                     =..'
                                 ''*--       .-1
                                        r--'A' -...r...cw)'
                                                          .' ;;j.
                                                             :
                                                            !a
                                                           ;.
                                                           ..   .' ;...
                                                                  .y
                                                                 .w  'rs.- ..
                                                                                       ''q(.
                                                                                      ...
                                                                           -o..i%;.w...
                                                                                      k    '-rL,..:..y...
                                                                                                     .  w ..7,,.
                                                                                                          -n.; ...v..-;.<4.r.*w..,
                                                                                                                                 L.'.'-hl..'
                                                                                                                                           . ..,..:(.v
                                                                                                                                               .. - .;..,.
                                                                                                                                                         v . ...A'
                                                                                                                                                         r','? ...v..'à >-.'..r.
                                                                                                                                                                               .#
                                                                                                                                                                                <è.
                                                                                                                                                                                  ..=.wvl.Iœ
                                                                                                                                                                                           -?b.-
                                                                                                                                                                                           -.. t'
                                                                                                                                                                                                X'
                                                                                                                                                                                                 ).'
                                                                                                                                                                                                   ..Tt''
                                                                                                                                                                                                        .' '  .t.-.
                                                                                                                                                                                                           .)'.
                                                                                                                                                                                                         rc-      '$...:..p..- œ'.vg.w
                                                                                                                                                                                                                             .w.     o.+ 1
                                                                                                                                                                                                                                         ,)*.x
                                                                                                                                                                                                                                      ....  .. . '.;
                                                                                                                                                                                                                                                  ).v.. 16.Q'
                                                                                                                                                                                                                                                   .          l
                                                                                                                                                                                                                                                    '>,..'. œ..
                                                                                                                                                                                                                                                              .;
                                                                                                                                                                                                                                                              >     'T.r .
                                                                                                                                                                                                                                                                ',''J
                                                                                                                                                                                                                                                                    .     a-
                                                                                                                                                                                                                                                                         '.,....t(
                                                                                                                                                                                                                                                                            o .:q  v'+.,
                                                                                                                                                                                                                                                                                   '.
                                                                                                                                                                                                                                                                                    .  :.
                                                                                                                                                                                                                                                                                        .'.
                                                                                                                                                                                                                                                                                          je h..i
                                                                                                                                                                                                                                                                                             .$.
                                                                                                                                                                                                                                                                                           ).!  k$
                                                                                                                                                                                                                                                                                                .ql,
                                                                                                                                                                                                                                                                                                   .q
                                                                                                                                                                                                                                                                                                    e'
                                                                                                                                                                                                                                                                                                    -''.*y'''z' y.'X'..p'.r.,'.xJ'u, -'*L*.
                                                                                                                                                                                                                                                                                                                         .. . <*
     )C>   * M .J .-  7
                      .        a
                               .     .        '         g .    x-
                                                                %  r  -    -.           5 ' o .-
                                                                                               , ..'
                                                                                                   j
                                                                                                   '  zn-.%    .,'  '  ,
                                                                                                                       '.   e  .   <           w   .';
                                                                                                                                                     .    a                      r         .       .
                                                                                                                                                                                                   a          .A ..        = sy  j y!- -.
                                                                                                                                                                                                                                        ï    . ' c'    .  . J ,.  '                     - '             . r.,.m.:.- .. ..... .-.- ;    ..'
    .,
     :p.i'-
         . -
         ...-
        ..   E.(
             .=.
               -2
                j
                1(
                 :)
                 .
              .. .- .
                    'C
                    -
                      u;
                       ,'
                        -'
                         .                 '-l
                                           .
                                                ;we.).-?.i'.- k .
                                                       z      -
                                                              '           '
                                                                          ' -'
                                                                             j
                                                                             lq
                                                                              ::
                                                                               l(
                                                                               -I
                                                                                .iï
                                                                                 - .i:
                                                                                     E
                                                                                     j;4
                                                                                       :-y'--. :- ?.
                                                                                       42:
                                                                                        .4(
                                                                                          14
                                                                                           ;1
                                                                                            L
                                                                                            .j
                                                                                             ll)E
                                                                                                q
                                                                                                ) '
                                                                                                  .
                                                                                                  r
                                                                                                  qjgr
                                                                                                     (
                                                                                                     '1
                                                                                                    ,;gOe(I
                                                                                                     -. .  !k1'O' F..  jl
                                                                                                                        ij
                                                                                                                         l,'. ,. (        1
                                                                                                                                          4'q
                                                                                                                                            1
                                                                                                                                            (
                                                                                                                                            rt..q
                                                                                                                                                .- ..,'  .
                                                                                                                                                         a'..-. ''
                                                                                                                                                                ,   ;' r
                                                                                                                                                                       .
                                                                                                                                                                       ;. -''.'.w. w-' h '. , .... .'
                                                                                                                                                                         '.
                                                                                                                                                                         -                                     ,
                                                                                                                                                                                                                    .  !
                                                                                                                                                                                                                       i;!
                                                                                                                                                                                                                         i/
                                                                                                                                                                                                                          ?'
                                                                                                                                                                                                                          -j-,
                                                                                                                                                                                                                             (
                                                                                                                                                                                                                             I
                                                                                                                                                                                                                             .( .
                                                                                                                                                                                                                               '-  yyr
                                                                                                                                                                                                                                .; .,.Sli
                                                                                                                                                                                                                                      ;
                                                                                                                                                                                                                                      -..)      %
                                                                                                                                                                                                                                          ;,.,..-.
                                                                                                                                                                                                                                           - - i. .
                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                               . , .-:-   .. ,r ..  1                                         .         ,.
                                                                                                                                                                                                                                                                                                                                       .

     x..
       r      ;.' kn .v '
                        .... : . -.
                                  ;.          . . ; .            x. L.) . ,> 4 ..)       Juw ... vâ u, pp        .   t....)=q '.'..i                    -$(;                                                             .-,Gu.  ?s'.=h'.w..1:.)..'%-*M'* . '
    ..
      zf.i
    ...
    kè!R
      - -
         ct
          ?
         );
         .:
          L
          ..
           .)
           t
           * .
             )
           <s,
             4
             t
             )7.
               c
              .g
               ..
                -
                i.
               ,-
                .'
                 .-c.
                   :y
                   G .r
                      1.
                       -
                       ;ç,
                         <
                      yg..
                          s.
                           :7
                            )?
                          buq
                         k%.
                             .-
                              .
                              a t
                                ;
                                .
                                2.
                              o y
                                       :.c.
                                 ;-z..,:
                                 .
                                              ,
                                              .-J. ;..r' )
                                                         r
                                                         .'-.  -
                                                               i'-
                                       ,A?r-..u . y..,h' .zgr.t'
                                       .
                                       .
                                     . ..       .
                                                        .     '   43 .
                                                                 ';     ,'-
                                                                       .j
                                                                     ..,
                                                                          .--
                                                                            . :.ïe'z)
                                                                           .' .uAC*';?
                                                                       . . . .. .. ,
                                                                                        ') .-
                                                                                            ',
                                                                                             rt.
                                                                                         . ..z
                                                                                                    .y.-
                                                                                                    !
                                                                                               ïk .:g
                                                                                                .
                                                                                                          ..â,..
                                                                                                               i :.s.z
                                                                                                     ...$uua cv! :..)
                                                                                                       .
                                                                                                                   . ,
                                                                                                                     -.
                                                                                                                      ....
                                                                                                                 . . . ..,
                                                                                                                         .
                                                                                                                          .a  e
                                                                                                                           '''<a', .-
                                                                                                                      .. ..,, . )   .iy,.
                                                                                                                                    '--
                                                                                                                                   ..
                                                                                                                                          c
                                                                                                                                          t..q
                                                                                                                                        ..y    v..,
                                                                                                                                             nkqà.
                                                                                                                                               .
                                                                                                                                                - xr.;?,x..Q-:    (..
                                                                                                                                                              ..;sS .,...:
                                                                                                                                                                     .p  ..
                                                                                                                                                                          111.,-.,s'-. ZT
                                                                                                                                                                        . .. .
                                                                                                                                                                                 '      ..
                                                                                                                                                                                         -r.:4.
                                                                                                                                                                                              ' '. ' .;o..
                                                                                                                                                                                                         x...
                                                                                                                                                                                        vp x,r ... ... .)s
                                                                                                                                                                                                      -
                                                                                                                                                                                                            '
                                                                                                                                                                                                            .
                                                                                                                                                                                                            ,i.
                                                                                                                                                                                                            ..t
                                                                                                                                                                                                               :q.
                                                                                                                                                                                                              ..
                                                                                                                                                                                                              ..
                                                                                                                                                                                                              ,  k'*yo
                                                                                                                                                                                                                     .,e..
                                                                                                                                                                                                                     J. '
                                                                                                                                                                                                                          /xw.
                                                                                                                                                                                                                     .- e k
                                                                                                                                                                                                                      .' .   t?.é,
                                                                                                                                                                                                                              w'  z.
                                                                                                                                                                                                                                   ..
                                                                                                                                                                                                                                ....
                                                                                                                                                                                                                                    xP)z
                                                                                                                                                                                                                                    .  .
                                                                                                                                                                                                                                       *.
                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                        ,
                                                                                                                                                                                                                                        'r.
                                                                                                                                                                                                                                         .k
                                                                                                                                                                                                                                          -)m91
                                                                                                                                                                                                                                             '  .'
                                                                                                                                                                                                                                              -.x
                                                                                                                                                                                                                                                .!
                                                                                                                                                                                                                                                   y.
                                                                                                                                                                                                                                                    ,.-
                                                                                                                                                                                                                                                 -. 's
                                                                                                                                                                                                                                                       ;:'. .z..e
                                                                                                                                                                                                                                                      .'
                                                                                                                                                                                                                                                          '     uj
                                                                                                                                                                                                                                                                 t
                                                                                                                                                                                                                                                                 j;jl
                                                                                                                                                                                                                                                                    ji
                                                                                                                                                                                                                                                                - x.;
                                                                                                                                                                                                                                                                   ..
                                                                                                                                                                                                                                                                     .   '
                                                                                                                                                                                                                                                                         - .. . .
                                                                                                                                                                                                                                                                                  ' '
                                                                                                                                                                                                                                                                                    -
                                                                                                                                                                                                                                                                                                                        ''.


              1.                  Crim e Scene Photos re: Sept                                  * em ber 30, 2012 M i                              ram ar Residence
                                            Exterlor        .                                                                                                                                                                                                                                                                  /J
                                                                                                                                                                                                                                                 v
                                                                                                                                                                                                                                                 M', /c. d/,                        .

                  1A .                      Crim e Scene Photos re: Septel
                                                                         u ber 30, 2012 M iram ar Residence
                                            E    .                                                                                                                                                                                                                                                                            3%
                                             xterlor                                                                                                                                                                                                 P                  h
                                                                                                                                                                                                                                                 X                 .r '

                 2.                          Crim .e Scene Photos re: Septem ber 30, 2012 M iram ar Residence                                                                                                                                      ,                                                                            12-
                                             lntenor                                                                                                                                                                                               '.,$) /:.                                                                       ?
                 2A .                        Crim e Scene Photos re: Septem ber 30, 2012 M iram ar Residence                                                                                                                                       - '                                                                           t;
                                             Interior                                                                                                                                                                                            /'
                                                                                                                                                                                                                                                  T ./V &,
                                                                                                                                                                                                                                                  -      * Z,l                                                                        p
                  3.                         Crim e Scene Photos re: Septem ber 30, 2012 Defendant Hospital                                                                                                                                          ',
                                             lmages                                                                                                                                                                                                  j.
                                                                                                                                                                                                                                                     ,
                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                    ).
                                                                                                                                                                                                                                                                    .                  ,
                                                                                                                                                                                                                                                                                      t.                                      /z
                                                                                                                                                                                                                                                 / /? Yt.
                                                                                                                                                                                                                                                 '
                                                                                                                                                                                                                                                        '//?
                                                                                                                                                                                                                                                          ,J.                                                                       /
                  3A .                       Crim e ScenePhotosre:DefendantClothing                                                                                                                                                                       .,
                                                                                                                                                                                                                                                            ,                                                                  k/,
                                                                                                                                                                                                                                                                                                                                 /eyx
                                                                                                                                                                                                                                                                                                                                 w  Gz
                                                                                                                                                                                                                                                       vt;.) l'k-
                                                                                                                                                                                                                                                              .-
                                                                                                                                                                                                                                                                                                                                     ,
                  4.                          Surveillance H ard Drive re:Attem pted Septem ber30,2012 Robbery                                                                                                                                    )          .                                            u                    .
                                                                                                                                                                                                                                                 ' ffr #/C /0/.7                                         fZ                    !
                  5.                          Surveillance Hard Drive D isc re: Attem pted Septem ber 30, 2012
                                              Robbery                                                                                                                                                                                                                        ,..J 1
                                                                                                                                                                                                                                                                    .   6è
                                                                                                                                                                                                                                                                         /2- /4                                               /z2-?

                  6.                          InvestigativeStillsre:September30,2012                                                                                                                                                                      oo /'
                                                                                                                                                                                                                                                              e-swgq. as
                                                                                                                                                                                                                                                 /?/'d:l74
                                                                                                                                                                                                                                                         t
                                                                                                                                                                                                                                                         :4
                                                                                                                                                                                                                                                          -,-. '
                                                                                                                                                                                                                                                               .-.
                                                                                                                                                                                                                                                                 :
                                                                                                                                                                                                                                                                 ;
                                                                                                                                                                                                                                                                 ,k
                                                                                                                                                                                                                                                                  ;.
                                                                                                                                                                                                                                                                   --
                                                                                                                                                                                                                                                                    ;
                                                                                                                                                                                                                                                                    ,                        i'd
                                                                                                                                                                                                                                                                                               ::
                                                                                                                                                                                                                                                                                                .. kr

                                                                                                                                                                                                          1
              h
Case 1:17-cr-20701-MGC Document 256 Entered on FLSD Docket 01/09/2019 Page 2 of 7

  ''.<, , .-              .:   .0
                                .- .2       s'L+...
                                                  ,..-,ï,j
                                                         .q
                                                          $-'...tjij
                                                                   -.....:
                                                                         ) ; .,J .g
                                                                                 : :k.-$.
                                                                                        k .
                                                                                          , k.h L
                                                                                                .y
                                                                                                 -..
                                                                                                   .- ,rp-   ,    .
                                                                                                                  s,.  :t,
                                                                                                                         .-:.(  n. x)-.-ià...à-ys;t:r-y       ,.g.c           .    ':.
                                                                                                                                                                                     .
                                                                                                                                                                                     'uak   5.',tq                 .s  .,-..  :'
                                                                                                                                                                                                                               E.ej.     ...-,            zzk,M-
                                                                                                                                                                                                                                                               ..) j.,t
                                                                                                                                                                                                                                                                      p.?  x,
                                                                                                                                                                                                                                                                            :.ï  '.   ..,'.'.t'-c
                                                                                                                                                                                                                                                                                                ')
                                                                                                                                                                                                                                                                                                 r'
                                                                                                                                                                                                                                                                                                  -.:tL. j- >.
                                                                                                                                                                                                                                                                                                           ,, .y
                                                                                                                                                                                                                                                                                                               ?j 2'
                                                                                                                                                                                                                                                                                                                 o'r.z.r.yct;k.
                                                                                                                                                                                                                                                                                                                     -'       ep
                                                                                                                                                                                                                                                                                                                               C
                                                                                                                                                                                                                                                                                                                               Tr
                                                                                                                                                                                                                                                                                                                                k:;;'.
                                                                                                                                                                                                                                                                                                                                   .- ..'.ç
                                                                                                                                                                                                                                                                                                                                          y?. ,.-
                                                                                                                                                                                                                                                                                                                                                î,;'     ;,  ;:-       ..:G  N-..,...;7...>;.-'-'k :i--t
                                                                                                                                                                                                                                                                                                                                                                                                       ..     ,,î.-'i-z'.-',) .-..,?)y.
                                                                                                                                                                                                                                                                                                                                                                                                            ..-                                      i;7y,...).'-y    g:, $- ,;7,.;..)-.-.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         yjl  .-h     .'=..ô
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        -  .;   '-':..,:..,t.' J
  r    ,-kt r     -j 1 )ë-
                         y    i ;.;
                                  k
                                  7$
                                   .    -j:
                                     k2.-                                                                    .j      by.   ;-
                                                                                                                            -,s    -     ..i,-:f.
                                                                                                                                                t,
                                                                                                                                                . ;,yjy ,-.-z,-.:.k....?.,.,(
                                                                                                                                                                            ï,'
                                                                                                                                                                              C--k.p
                                                                                                                                                                                   ;-..  -j.- r   kk.-
                                                                                                                                                                                                     7----r...
                                                                                                                                                                                                             -.'
                                                                                                                                                                                                               .-
                                                                                                                                                                                                                &jr   r. . :.rk 1
                                                                                                                                                                                                                                ..  .t.?        ,yTkyë
                                                                                                                                                                                                                                                     tl
                                                                                                                                                                                                                                                     s        :
                                                                                                                                                                                                                                                              .    r
                                                                                                                                                                                                                                                                   n     .L,  q-   .:-
                                                                                                                                                                                                                                                                                     .y                                                                         -;.-
                                                                                                                                                                                                                                                                                                                                                                            7.)ï                        -,.
 j.r  '
      '.'.  ;
            r #q)ç
                 -  ty . ,    -
                              . i
                                i.L
                                  ..
                                   k4
                                    u     ,-.'
                                             f6.
                                               2.
                                                1t
                                                 q-
                                                  r
                                                  )r
                                                   .t .
                                                      .'y  .  àjql
                                                                 yr
                                                                  .
                                                                  y      .
                                                                         )
                                                                         .) pa.
                                                                              -;  ..#.,t
                                                                                       )   y t)j j
                                                                                                 , r,
                                                                                                    .gj  y
                                                                                                         ,
                                                                                                         - t .
                                                                                                             j   ,
                                                                                                                 L.tj:g.r
                                                                                                                        .a.j
                                                                                                                           - f,
                                                                                                                             ( j)y
                                                                                                                                 .t,yu
                                                                                                                                     . -..pr
                                                                                                                                           ;
                                                                                                                                           jL
                                                                                                                                            j
                                                                                                                                            ;
                                                                                                                                            ( ;   s
                                                                                                                                                  y    j
                                                                                                                                                       .                    ...-       .
                                                                                                                                                                                       .g.k -...:
                                                                                                                                                                                        -, ' .
                                                                                                                                                                                                       . x..         '-t
                                                                                                                                                                                                                     ..,
                                                                                                                                                                                                                       -ty     z',.--,
                                                                                                                                                                                                                                     .1y-st.3-t:'.
                                                                                                                                                                                                                                     -            ,
                                                                                                                                                                                                                                                  .c-,...ë.. -.
                                                                                                                                                                                                                                                              z-s.-- .
                                                                                                                                                                                                                                                                     z   .t'.:t.-Lï'ïx
                                                                                                                                                                                                                                                                                     :
                                                                                                                                                                                                                                                                                     ?
                                                                                                                                                                                                                                                                                     f
                                                                                                                                                                                                                                                                                     !   yyyrx;
                                                                                                                                                                                                                                                                                              y j
                                                                                                                                                                                                                                                                                                .rk
                                                                                                                                                                                                                                                                                                  y j. # . ;),ç), ?
                                                                                                                                                                                                                                                                                                                  ,  )
                                                                                                                                                                                                                                                                                                                     .:;.;,
                                                                                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                                                                          r jLyHyj
                                                                                                                                                                                                                                                                                                                                 .y
                                                                                                                                                                                                                                                                                                                                  .y
                                                                                                                                                                                                                                                                                                                                   oj
                                                                                                                                                                                                                                                                                                                                   q  .
                                                                                                                                                                                                                                                                                                                                      jl
                                                                                                                                                                                                                                                                                                                                       y
                                                                                                                                                                                                                                                                                                                                       r,.
                                                                                                                                                                                                                                                                                                                                         t
                                                                                                                                                                                                                                                                                                                                         ;y
                                                                                                                                                                                                                                                                                                                                          y
                                                                                                                                                                                                                                                                                                                                          )'y.
                                                                                                                                                                                                                                                                                                                                             ,y,
                                                                                                                                                                                                                                                                                                                                             @   gvj
                                                                                                                                                                                                                                                                                                                                                .i       j.ij 'q
                                                                                                                                                                                                                                                                                                                                                               .;   y);..-ï..
                                                                                                                                                                                                                                                                                                                                                                            r
                                                                                                                                                                                                                                                                                                                                                                            t
                                                                                                                                                                                                                                                                                                                                                                            -:
                                                                                                                                                                                                                                                                                                                                                                             ''
                                                                                                                                                                                                                                                                                                                                                                                 $n.  q:
                                                                                                                                                                                                                                                                                                                                                                                -' ''.h ?
                                                                                                                                                                                                                                                                                                                                                                                         ky.y?;-#(.
                                                                                                                                                                                                                                                                                                                                                                                         E                  '.,
                                                                                                                                                                                                                                                                                                                                                                                                               -
                                                                                                                                                                                                                                                                                                                                                                                                               ,,1î .-7-.'T'.#:.              ?'... ' ',  .rzv-ry.(i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                         :1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                          t
                                                                                                                                                                                                                                                                                                                                                                                                                                                                          -7J..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              u.:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ..'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                :  -  '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      Cy   ,i'-.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               -''.)j.,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ar';,.(:à-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ..       2.14j-t  .g   j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              >; k,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 .       tkr
 '''t
    'll
  ...,-,ïb'
          i
         b:i
           1
          ,)
           qkh-
              k-
              r .
                rq'5
                   lè'
                     )(
                      -Ii
                        .5
                         '
                          i
                          ,
                          r
                          ï
                         ..
                             (
                             '
                             .E;
                               2
                               -,
                                .
                                kI
                                 ;
                                 -q
                                  :
                                  .
                                  )
                                  'k
                                   -
                                   :
                                   ë
                                   ),:
                                     iq)
                                       h-i
                                        @,l'
                                          ,;
                                         -.
                                         t  '  -
                                            -..#
                                            i   '
                                                j;
                                                 .
                                                 h
                                                 '.
                                                  '
                                                  t)
                                                   t
                                                   .-
                                                    .
                                                    r
                                                       !
                                                      --
                                                      ; :
                                                        :.2
                                                       .j ;.;
                                                            -:k
                                                              '.
                                                              rrt
                                                                k-4
                                                                  qfp
                                                                    .) -,j
                                                                         L:
                                                                         ,L-;
                                                                            L,L'î
                                                                               - ï
                                                                                 '
                                                                               ..,
                                                                                  .
                                                                                 .:
                                                                                  ':-'
                                                                                     t2    ,,îj
                                                                                      '..?.è  ;
                                                                                              ,-...
                                                                                                  j-
                                                                                                   ,-
                                                                                                    :.
                                                                                                    '        .
                                                                                                      t...tà.3
                                                                                                     ,h       3:.'-.-T;.;.)
                                                                                                                             ,
                                                                                                                             ;C
                                                                                                                           ---;k
                                                                                                                               y:
                                                                                                                                y
                                                                                                                                ;-
                                                                                                                                 ,.
                                                                                                                                 .
                                                                                                                                 y-.(,,, !@ :
                                                                                                                                       '.)
                                                                                                                                         -      y
                                                                                                                                                j
                                                                                                                                                i,;
                                                                                                                                                  )
                                                                                                                                                  q
                                                                                                                                                  ,
                                                                                                                                                 :.
                                                                                                                                                 I .
                                                                                                                                                   ?q
                                                                                                                                                    jL
                                                                                                                                                     ,ïj..y
                                                                                                                                                      f   ,  - -
                                                                                                                                                                 j-,..T
                                                                                                                                                                 -
                                                                                                                                                                 g       (
                                                                                                                                                                         l
                                                                                                                                                                         Iii
                                                                                                                                                                          .-1
                                                                                                                                                                            .
                                                                                                                                                                            :
                                                                                                                                                                            -
                                                                                                                                                                            )ï
                                                                                                                                                                             !il.'(
                                                                                                                                                                                  1:
                                                                                                                                                                                   (
                                                                                                                                                                              . . .-
                                                                                                                                                                                     2
                                                                                                                                                                                     :
                                                                                                                                                                                     -
                                                                                                                                                                                    ..
                                                                                                                                                                                    /.
                                                                                                                                                                                          j,
                                                                                                                                                                                           '
                                                                                                                                                                                           t-    ?'
                                                                                                                                                                                                  rq
                                                                                                                                                                                                  -
                                                                                                                                                                                                  jyù
                                                                                                                                                                                                    'l '
                                                                                                                                                                                                       .-
                                                                                                                                                                                                       ,,L
                                                                                                                                                                                                         ?
                                                                                                                                                                                                        -î
                                                                                                                                                                                                         .L
                                                                                                                                                                                                          64.
                                                                                                                                                                                                            1:2
                                                                                                                                                                                                              t(
                                                                                                                                                                                                               E
                                                                                                                                                                                                               )2
                                                                                                                                                                                                                1
                                                                                                                                                                                                                .
                                                                                                                                                                                                                 .
                                                                                                                                                                                                                 ,!
                                                                                                                                                                                                                  q
                                                                                                                                                                                                                  .I!
                                                                                                                                                                                                                    '
                                                                                                                                                                                                                    ?-t
                                                                                                                                                                                                                     è I
                                                                                                                                                                                                                       :7q
                                                                                                                                                                                                                         ;
                                                                                                                                                                                                                         ï
                                                                                                                                                                                                                         '
                                                                                                                                                                                                                         b
                                                                                                                                                                                                                         'L
                                                                                                                                                                                                                          .
                                                                                                                                                                                                                          ')
                                                                                                                                                                                                                           ,k
                                                                                                                                                                                                                            6L:
                                                                                                                                                                                                                              .
                                                                                                                                                                                                                              L
                                                                                                                                                                                                                              ,
                                                                                                                                                                                                                              t?
                                                                                                                                                                                                                               L'
                                                                                                                                                                                                                                (
                                                                                                                                                                                                                                -l
                                                                                                                                                                                                                                 2i1
                                                                                                                                                                                                                                   F75
                                                                                                                                                                                                                                     .  (
                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                        -
                                                                                                                                                                                                                                        ,1E
                                                                                                                                                                                                                                          I
                                                                                                                                                                                                                                          i E
                                                                                                                                                                                                                                            i:
                                                                                                                                                                                                                                             '
                                                                                                                                                                                                                                             ..
                                                                                                                                                                                                                                              r
                                                                                                                                                                                                                                              (
                                                                                                                                                                                                                                              :
                                                                                                                                                                                                                                              ë.,!
                                                                                                                                                                                                                                                 ;
                                                                                                                                                                                                                                                 4:
                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                   (
                                                                                                                                                                                                                                                   -)
                                                                                                                                                                                                                                                    f  '..') (
                                                                                                                                                                                                                                                       (       .     '
                                                                                                                                                                                                                                                                      )
                                                                                                                                                                                                                                                                      Iè
                                                                                                                                                                                                                                                                       (
                                                                                                                                                                                                                                                                       r
                                                                                                                                                                                                                                                                       ;
                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                       -k
                                                                                                                                                                                                                                                                        -.
                                                                                                                                                                                                                                                                        (
                                                                                                                                                                                                                                                                        'qI(
                                                                                                                                                                                                                                                                           r'
                                                                                                                                                                                                                                                                            ., .-. , '
                                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                                     )'
                                                                                                                                                                                                                                                                                      . f
                                                                                                                                                                                                                                                                                   -- .-..
                                                                                                                                                                                                                                                                                         è
                                                                                                                                                                                                                                                                                         LLL.;
                                                                                                                                                                                                                                                                                             -;
                                                                                                                                                                                                                                                                                              ,
                                                                                                                                                                                                                                                                                              -
                                                                                                                                                                                                                                                                                              '
                                                                                                                                                                                                                                                                                              . ,j
                                                                                                                                                                                                                                                                                                 r
                                                                                                                                                                                                                                                                                                 ,f
                                                                                                                                                                                                                                                                                                  '
                                                                                                                                                                                                                                                                                                  '
                                                                                                                                                                                                                                                                                                  r..;
                                                                                                                                                                                                                                                                                                    .i
                                                                                                                                                                                                                                                                                                     -'
                                                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                                       '.
                                                                                                                                                                                                                                                                                                          tr
                                                                                                                                                                                                                                                                                                      ....- .q
                                                                                                                                                                                                                                                                                                           ë..L
                                                                                                                                                                                                                                                                                                                i
                                                                                                                                                                                                                                                                                                               .p
                                                                                                                                                                                                                                                                                                               ' :
                                                                                                                                                                                                                                                                                                                 ,
                                                                                                                                                                                                                                                                                                                 '
                                                                                                                                                                                                                                                                                                                 .kl
                                                                                                                                                                                                                                                                                                                   -
                                                                                                                                                                                                                                                                                                                !-krtj
                                                                                                                                                                                                                                                                                                                     -
                                                                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                                                                     k -
                                                                                                                                                                                                                                                                                                                       .r
                                                                                                                                                                                                                                                                                                                        l.r
                                                                                                                                                                                                                                                                                                                          ,.:;
                                                                                                                                                                                                                                                                                                                             l
                                                                                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                                                                                             :
                                                                                                                                                                                                                                                                                                                             è i
                                                                                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                                                                               '-
                                                                                                                                                                                                                                                                                                                                .j
                                                                                                                                                                                                                                                                                                                                 .b
                                                                                                                                                                                                                                                                                                                                  , ,
                                                                                                                                                                                                                                                                                                                                    ;
                                                                                                                                                                                                                                                                                                                                    t-
                                                                                                                                                                                                                                                                                                                                     -.;
                                                                                                                                                                                                                                                                                                                                       :
                                                                                                                                                                                                                                                                                                                                       j ,(
                                                                                                                                                                                                                                                                                                                                          -
                                                                                                                                                                                                                                                                                                                                          .,-
                                                                                                                                                                                                                                                                                                                                            .4
                                                                                                                                                                                                                                                                                                                                             ,2
                                                                                                                                                                                                                                                                                                                                              k
                                                                                                                                                                                                                                                                                                                                              -;tr      k.
                                                                                                                                                                                                                                                                                                                                                 ï).--,-;-
                                                                                                                                                                                                                                                                                                                                                         L.
                                                                                                                                                                                                                                                                                                                                                          dk'
                                                                                                                                                                                                                                                                                                                                                            ..l
                                                                                                                                                                                                                                                                                                                                                              è
                                                                                                                                                                                                                                                                                                                                                              1
                                                                                                                                                                                                                                                                                                                                                            p.--
                                                                                                                                                                                                                                                                                                                                                              ?.
                                                                                                                                                                                                                                                                                                                                                              (  .
                                                                                                                                                                                                                                                                                                                                                                ..
                                                                                                                                                                                                                                                                                                                                                               Ey-.;'-
                                                                                                                                                                                                                                                                                                                                                                     i9.;(-
                                                                                                                                                                                                                                                                                                                                                                        --,,
                                                                                                                                                                                                                                                                                                                                                                            E
                                                                                                                                                                                                                                                                                                                                                                          :. .
                                                                                                                                                                                                                                                                                                                                                                             ;
                                                                                                                                                                                                                                                                                                                                                                             tp
                                                                                                                                                                                                                                                                                                                                                                              ,
                                                                                                                                                                                                                                                                                                                                                                              .-.g
                                                                                                                                                                                                                                                                                                                                                                               .ys
                                                                                                                                                                                                                                                                                                                                                                                 5
                                                                                                                                                                                                                                                                                                                                                                                 y
                                                                                                                                                                                                                                                                                                                                                                                 ,.
                                                                                                                                                                                                                                                                                                                                                                                  y...i.
                                                                                                                                                                                                                                                                                                                                                                                       7y
                                                                                                                                                                                                                                                                                                                                                                                       ;:.
                                                                                                                                                                                                                                                                                                                                                                                         .,
                                                                                                                                                                                                                                                                                                                                                                                         ..-
                                                                                                                                                                                                                                                                                                                                                                                          .:.
                                                                                                                                                                                                                                                                                                                                                                                            1,
                                                                                                                                                                                                                                                                                                                                                                                             :.
                                                                                                                                                                                                                                                                                                                                                                                              ,-.
                                                                                                                                                                                                                                                                                                                                                                                                ;:
                                                                                                                                                                                                                                                                                                                                                                                                4...
                                                                                                                                                                                                                                                                                                                                                                                                   ;l
                                                                                                                                                                                                                                                                                                                                                                                                   t
                                                                                                                                                                                                                                                                                                                                                                                                   , !
                                                                                                                                                                                                                                                                                                                                                                                                     )
                                                                                                                                                                                                                                                                                                                                                                                                     ir
                                                                                                                                                                                                                                                                                                                                                                                                      ë
                                                                                                                                                                                                                                                                                                                                                                                                      .p
                                                                                                                                                                                                                                                                                                                                                                                                       -.
                                                                                                                                                                                                                                                                                                                                                                                                        ;- -  ..-jy
                                                                                                                                                                                                                                                                                                                                                                                                                  :
                                                                                                                                                                                                                                                                                                                                                                                                                  -.
                                                                                                                                                                                                                                                                                                                                                                                                                   ,(
                                                                                                                                                                                                                                                                                                                                                                                                                    1  :
                                                                                                                                                                                                                                                                                                                                                                                                                       2  ' -
                                                                                                                                                                                                                                                                                                                                                                                                                        -,. -    ),-;.--..;,-.,k-..$
                                                                                                                                                                                                                                                                                                                                                                                                                            @-. .r
                                                                                                                                                                                                                                                                                                                                                                                                                                 -            .    2i
                                                                                                                                                                                                                                                                                                                                                                                                                                                    !
                                                                                                                                                                                                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                                                                                                                                                                                                    .i; t
                                                                                                                                                                                                                                                                                                                                                                                                                                                        .!
                                                                                                                                                                                                                                                                                                                                                                                                                                                         -i ;
                                                                                                                                                                                                                                                                                                                                                                                                                                                            L .     t L-
                                                                                                                                                                                                                                                                                                                                                                                                                                                               t,.--.'.-j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                          -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                          .   ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                               -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                           --.. -      k
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     .,k
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ;.t;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        y  ---.y     ty.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     / ;k -..r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        --.  t/k;î
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             .;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              q
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ' :i.s;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    q.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ;?i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      :à
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      tL,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ït
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         yt
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          d- ï,-..s;ryt--/
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            )-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 t.- .,.--.-,....'t
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         .1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          .5
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           .(
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ;
                                                                                                                             - )
                                                                                                                                                                                                                                      .,,
 '.             y ,
                  ,r
                   jy,
                     y.  ..
                                6  . ,
                                     .,,k .,y
                                            ,        ..,-- .          .       ,j                             ,..      ;.
                                                                                                                       '
                                                                                                                       y -
                                                                                                                         .r              .),
                                                                                                                                           j
                                                                                                                                           )
                                                                                                                                           .
                                                                                                                                           ;;
                                                                                                                                            ;
                                                                                                                                            :
                                                                                                                                            g, )
                                                                                                                                               (
                                                                                                                                               y.
                                                                                                                                                -    :
                                                                                                                                                     .
                                                                                                                                                     .b                ; .       )
                                                                                                                                                                                 y.
                                                                                                                                                                                     .      ...
                                                                                                                                                                                            j
                                                                                                                                                                                            ,
                                                                                                                                                                                            .
                                                                                                                                                                                            j .-j
                                                                                                                                                                                                r
                                                                                                                                                                                                ky
                                                                                                                                                                                                 ..
                                                                                                                                                                                                   .
                                                                                                                                                                                                  t-. .-,..
                                                                                                                                                                                                          .q .. ;:. ,, .
                                                                                                                                                                                                                       k.
                                                                                                                                                                                                                         .
                                                                                                                                                                                                                              --t
                                                                                                                                                                                                                                ,.
                                                                                                                                                                                                                                 ,.      ..
                                                                                                                                                                                                                                          .     .-l
                                                                                                                                                                                                                                                  :
                                                                                                                                                                                                                                                  è'..
                                                                                                                                                                                                                                                     '
                                                                                                                                                                                                                                                     '              ;ï
                                                                                                                                                                                                                                                                     ?t
                                                                                                                                                                                                                                                                      '
                                                                                                                                                                                                                                                                      .-
                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                        :  y
                                                                                                                                                                                                                                                                           t
                                                                                                                                                                                                                                                                           -
                                                                                                                                                                                                                                                                           - b.
                                                                                                                                                                                                                                                                              :-/   --  i
                                                                                                                                                                                                                                                                                        .)
                                                                                                                                                                                                                                                                                         # ?
                                                                                                                                                                                                                                                                                           -... -,
                                                                                                                                                                                                                                                                                              . ;-.-'.
                                                                                                                                                                                                                                                                                                     , . t-
                                                                                                                                                                                                                                                                                                          j,y
                                                                                                                                                                                                                                                                                                            sJs
                                                                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                                                               ,-
                                                                                                                                                                                                                                                                                                                : -.   .k      b
                                                                                                                                                                                                                                                                                                                               (-
                                                                                                                                                                                                                                                                                                                                ;..
                                                                                                                                                                                                                                                                                                                                  16y       --               ,-:
                                                                                                                                                                                                                                                                                                                                                                       ,.
                                                                                                                                                                                                                                                                                                                                                                                r
                                                                                                                                                                                                                                                                                                                                                                                .y  ,rgr
                                                                                                                                                                                                                                                                                                                                                                                       .-
                                                                                                                                                                                                                                                                                                                                                                                       y         .-
                                                                                                                                                                                                                                                                                                                                                                                                  .( kt  ....-
                                                                                                                                                                                                                                                                                                                                                                                                        .-    ,
                                                                                                                                                                                                                                                                                                                                                                                                              -     .
                                                                                                                                                                                                                                                                                                                                                                                                                    ..
                                                                                                                                                                                                                                                                                                                                                                                                                     .f b-
                                                                                                                                                                                                                                                                                                                                                                                                                       ,, -..-y
                                                                                                                                                                                                                                                                                                                                                                                                                          l    y                    $
                                                                                                                                                                                                                                                                                                                                                                                                                                                    ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                    -.
                                                                                                                                                                                                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                                                                                                                                                                                                    jj
                                                                                                                                                                                                                                                                                                                                                                                                                                                     .r
                                                                                                                                                                                                                                                                                                                                                                                                                                                      ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                      .4
                                                                                                                                                                                                                                                                                                                                                                                                                                                       ...
                                                                                                                                                                                                                                                                                                                                                                                                                                                          ..,
                                                                                                                                                                                                                                                                                                                                                                                                                                                           ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                            -
                                                                                                                                                                                                                                                                                                                                                                                                                                                            ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                            . j
                                                                                                                                                                                                                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                                                                                                                                                                                                               ,.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                t.   ,;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                      y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                      .4,j(
                                                                                                                                                                                                                                                                                                                                                                                                                                                                         .ù
                                                                                                                                                                                                                                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ,-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ; -                              )
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 q                     .ù'  '
                                                         .?. p )
                                                               r
                                                               ' ë
                                                                 g,)'    '
                                                                         -.r   t  -
                                                                                  i
                                                                                  t pl
                                                                                     t )l
                                                                                        ;    ksj
                                                                                               .r : .   . -  #.                                    --
                                                                                                                                                                                                                                                                                                                                                                                                 .-y;),..
                                                                                                                                                                                                                                                                                                                                                                                                        )  y.
                                                                                                                                                                                                                                                                                                                                                                                                            j ù
                                                                                                                                                                                                                                                                                                                                                                                                              . .  ()                                                     jk.),;L     -,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        :  ï s )    -- .jyr  '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             yy.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               - :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ). t
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ' #
                                                                                                                          .-                                                 -y
                                                                                                                                                                              .
                                                                                                                                                                              ;
                                                                                                                                                                              .,                                                    r .....'
                                                                                                                                                                                                                                           i ï..
 ,tk
   -.
    .-ï' -k.-.
          ,
          '
          .  ;;-t-tl
             r
             -     iè
                    f!t.
                       r;!...C-.
                               -
                                .,
                                -
                                p1.
                                  --
                                   t;
                                    k'.,c-).).L -t)J
                                                   yp  t                                                     .
                                                                                                                .; ë..
                                                                                                                   .(,
                                                                                                                       .y.
                                                                                                                         .f - ,y
                                                                                                                                   r-.y
                                                                                                                                      - -: ...
                                                                                                                                             .
                                                                                                                                              -
                                                                                                                                              .t.r t ,    ,g
                                                                                                                                                           . y
                                                                                                                                                             y.  . .-  ,,
                                                                                                                                                                         .
                                                                                                                                                                         t
                                                                                                                                                                          .
                                                                                                                                                                          .
                                                                                                                                                                          j
                                                                                                                                                                          ;r
                                                                                                                                                                           y,
                                                                                                                                                                            .
                                                                                                                                                                            ,
                                                                                                                                                                            ,j
                                                                                                                                                                             .., ,y
                                                                                                                                                                                 .,-
                                                                                                                                                                                   y
                                                                                                                                                                                   -
                                                                                                                                                                                   (t
                                                                                                                                                                                     -
                                                                                                                                                                                     .
                                                                                                                                                                                     .
                                                                                                                                                                                      ..
                                                                                                                                                                                      .
                                                                                                                                                                                       .
                                                                                                                                                                                       .j
                                                                                                                                                                                         .
                                                                                                                                                                                         .    y;
                                                                                                                                                                                               .
                                                                                                                                                                                               y .
                                                                                                                                                                                         - . , ,-,
                                                                                                                                                                                         ,
                                                                                                                                                                                         ;
                                                                                                                                                                                         - jy
                                                                                                                                                                                            y
                                                                                                                                                                                            ;
                                                                                                                                                                                            . y  .
                                                                                                                                                                                                 .    :z..
                                                                                                                                                                                                         ;i.
                                                                                                                                                                                                           - . 1
                                                                                                                                                                                                               .;..
                                                                                                                                                                                                                  ,
                                                                                                                                                                                                                   .
                                                                                                                                                                                                                    ;
                                                                                                                                                                                                                    L  j
                                                                                                                                                                                                                       -r:
                                                                                                                                                                                                                         ,y:(
                                                                                                                                                                                                                            .--t;
                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                ,
                                                                                                                                                                                                                                -.t                .
                                                                                                                                                                                                                                                .,--.,.é  .tat
                                                                                                                                                                                                                                                             . )?
                                                                                                                                                                                                                                                                y
                                                                                                                                                                                                                                                                .k .
                                                                                                                                                                                                                                                                   --
                                                                                                                                                                                                                                                                    . ,
                                                                                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                                                                         .-  ,#- ,;    -- .,zj.Tr
                                                                                                                                                                                                                                                                                                                                                .    k  ;,t. ,$ .;
                                                                                                                                                                                                                                                                                                                                                                 ,   -.
                                                                                                                                                                                                                                                                                                                                                                      ,y yt-,
                                                                                                                                                                                                                                                                                                                                                                            p
                                                                                                                                                                                                                                                                                                                                                                            jj.t-)    . r--
                                                                                                                                                                                                                                                                                                                                                                                          ..y, ;
                                                                                                                                                                                                                                                                                                                                                                                               ,1                         L,. .
                                                                                                                                                                                                                                                                                                                                                                                                                              ),  . ;   --
                                                                                                                                                                                                                                                                                                                                                                                                                                               ,  k
                                                                                                                                                                                                                                                                                                                                                                                                                                                  y
                                                                                                                                                                                                                                                                                                                                                                                                                                                 yg
                                                                                                                                                                                                                                                                                                                                                                                                                                                  .. .
                                                                                                                                                                                                                                                                                                                                                                                                                                                        .. ,.   y                                                      -
 'a'ss'tqr(-t..r)y=',qg.?3;,.k:-....;k.-.v.-rp-s.-:',......-,k?k.-.-:;.-;-..-:.,:jk.::td:hg'/,-.....j.:...i.:ë-.--.t.-;...(.).s-,y,..-:,,.-,.-.yk.e),.,..),,-,...,.s,-.,r-r--)..t,3...-.,;-.,z--z......).,t,?-. s.;#,k.t.t...-.:,..-.-;:...,.:..-4is(ù.-tp..tû;;,...)-..t'--,.-...--.py-:...â s, k..,r,.ë.eks.....z...t.)r.,...,.r....--,t .-.,-. . -.-).k
 '                                  .
                                    -                                                 7
                                                                                      -.                                                 .                                                                  .,                     .       j.i
                                                                                                                                                                                                                                             .z
                                                                                                                                                                                                                                              -
                                                                                                                                                                                                                                              '
                                                                                                                                                                                                                                              .ï            .                                                                                                                   ..o                                . .                            .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ,.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         L4(   r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               q 2jj     Ij:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           .

                      7.                                           911Recordingsre:September30,2012                                                                                                                                                                                                                                                                                                                        zv
                                                                                                                                                                                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                                                                                                                                                                            ).
                                                                                                                                                                                                                                                                                                                                                                                                                            #'                                 o ;'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ,                                                        /J
                                                                                                                                                                                                                                                                                                                                                                                                             .                /                                                                                                      J

                      8.                                           911 Recording Transcriptre:Septem ber30,2012                                                                                                                                                                                                                                                                              W                                 .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              q                                            t2
                 .                                                                                                                                                                                                                                                                                                                                                                         A '.                          #,                               &-.j z                                                                     t
                      9.                                           Colt.38 CaliberColtFireanu, agazinere:A ttem pted Septem ber30,                                                                                                                                                                                                                                                                                                                                                .
                                                                   2012 R               .                    .                                                                                                                                                                                                                                                                                         J                                    r                                      ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   n                                     f
                                                                                                     obbery (Probatlon Case Number)(MlramarCase Number                                                                                                                                                                                                                                                    .J d.                                                   KJ tr                                                           z
                                                                    140300799)                                                                                                                                                                                                                                                                                                                /                                         ,
                                                                                                                                                                                                                                                                                                                                                                                                           zJ
                                                                                                                                                                                                                                                                                                                                                                                                            '/5>'6.z'
                        9A.                                        Colt.38 CaliberColtFirearm Am m unition re:Attem pted Septem ber
                                                                   30,2012Robbery(ProbationCaseNumber)(MiramarCaseNumber
                                                                   140300799)
                        10.                                         Colt.38 CaliberColtFirearm ,M agazineand Nine inchesterRounds                                                                                                                                                                                                                                                                   c                                                                             y                                      tn           ,
                                                                   Photosre AttemptedSeptember30,2012Robbery(ProbationCase
                                                                                                             '
                                                                                                             .                                                                                                                                                                                                                                                                                      ''
                                                                                                                                                                                                                                                                                                                                                                                                     TJ-O-'ZE wL#/'<*
                                                                   Number)(M iramarCaseNumber140300799)
                                                                                                                                                                                                                                                                                                                                                                                                               ,y.
                                                                                                                                                                                                                                                                                                                                                                                                                 e7A e :,-
                                                                                                                                                                                                                                                                                                                                                                                                                         'z
                        11.                                         Victim .40 Caliber G lock Firearm 'and M agazine re: Attempted
                                                                    Septem ber30,2012 Robbery                                                                                                                                                                                                                                                                                                                                             , ..                                         /<,                             !
                                                                                                                                                                                                                                                                                                                                                                                             /..                                                        cz
                                                                                                                                                                                                                                                                                                                                                                                                                                                         h,/3 /
                       1IA                                          V ictim .40 Caliber Glock Am m unition re:Attem pted Septem ber30,
                                                                    2012 Robbery
                                                                                                                                                                                                                                                                                                                                                                                             ',           T- /'/A
                         12.                                        Three V ictim .40 Caliber spentcasingsre:Attem pted Septem ber30,                                                                                                                                                                                                                                                                     .
                                                                    2012 Robbery                                                                                                                                                                                                                                                                                                                         /'                      .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         /,z
                                                                                                                                                                                                                                                                                                                                                                                                          !/ :,
                                                                                                                                                                                                                                                                                                                                                                                                              /n K /'
                                                                                                                                                                                                                                                                                                                                                                                                                    <,
                         13.                                         Victim's Firearm Projectile re: Attempted September 30, 2012                                                                                                                                                                                                                                                                                                                                                    ,                                lk
                                                                     Robbery                                                                                                                                                                                                                                                                                                                                     e ' Jz
                                                                                                                                                                                                                                                                                                                                                                                                                      */'?K'                                                                                                          '
                         14.                                         Crim e Scene Photos re: Septem ber 30, 2012 Victim firearm and                                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                                                                                                                                                                               '                                                                                                       (;
                                                                     ammunltlon                                                                                                                                                                                                                                                                                                                           . tw. vzeo                                                                                                            /
                         15.                                                   orales cellularphone re:Attem pted Septem ber30,2012 Robbery                                                                                                                                                                                                                                                                                                       v


                                                                                                                                                                                                                                                                                                                           2
Case 1:17-cr-20701-MGC Document 256 Entered on FLSD Docket 01/09/2019 Page 3 of 7
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Page
  ).,tr..  ., :.j.*qvdk        .v.*..1u  :'.Szr(=       ,$    .,u'.             ;è.'        v.f1,>.,v.4              .);.-    m; .r           .,.-           .t             -w        ph.n?.         :)4      ,nk                    a..;<-.'  . rt..        .$:.     ..*.  7:-
                                                                                                                                                                                                                                                                              ..      ap). ,'fl1.
                                                                                                                                                                                                                                                                                           '       -r,.rs    y>S.d1.   ?'.a  ,...a.    0o1rr..  'h...'.    )- )q3...)g.î2.-'' ',      .'...!#-4        'n.   -.'-;                  ;,>v7,-v.-'
                                                                                                                                                                                                                                                                                                                                                                                                                                              ..i              -.m-''..-ï.t.. ;..'b
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  .7'f.     '-     ry.x
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       k'1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         z;',.' .r          zJai'. A;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    -..,'
 '
 z,
 y   .:7v.
     w           iq
                 .
                 .     j,..''
                       .    Y:.'.    .          :6.
                                      ....'ïj!d.'
                                                .,ë
                                                t  %k.p t?z'..
                                                             ,ç
                                                              ..j?g'o;'fnj
                                                                          seï'k
                                                                              sC
                                                                              .-ê  2:q
                                                                                 )#, '.'..
                                                                                       .
                                                                                       : 'c'
                                                                                         .  ..247.../.   ,.q.;:'  0,
                                                                                                                    .j
                                                                                                                    :j  mAg.#.kz.'>a   ;r
                                                                                                                                  k.-g#'.x  ,;.
                                                                                                                                            .:yx r?e
                                                                                                                                                 ks
                                                                                                                                                     ..
                                                                                                                                                      '.
                                                                                                                                                   .y'k
                                                                                                                                                      . .. '.a
                                                                                                                                                       ..
                                                                                                                                                        x
                                                                                                                                                                lx'<'..
                                                                                                                                                          .g;jk...e)    )
                                                                                                                                                                         qk.)
                                                                                                                                                                       -,.    f..o
                                                                                                                                                                              .   vs.
                                                                                                                                                                                  f         'b:' .
                                                                                                                                                                                            t
                                                                                                                                                                        .... :.v.:ê.f,...qx':...'         4.te'
                                                                                                                                                                                                       lz,.     '.
                                                                                                                                                                                                                 *..c>
                                                                                                                                                                                                                   ''4.)
                                                                                                                                                                                                                       '''-
                                                                                                                                                                                                                       .
                                                                                                                                                                                                                       '   .
                                                                                                                                                                                                                           f?
                                                                                                                                                                                                                          )o
                                                                                                                                                                                                                           .-
                                                                                                                                                                                                                            '.:'
                                                                                                                                                                                                                            ..(
                                                                                                                                                                                                                              AA
                                                                                                                                                                                                                                .t
                                                                                                                                                                                                                                 ':.
                                                                                                                                                                                                                                .' -lz, d..''.  yrjJ..ë .'  s.'uzL?c :*     -
                                                                                                                                                                                                                                                                        zr.w.
                                                                                                                                                                                                                                                                            '..oa'
                                                                                                                                                                                                                                                                                 'u
                                                                                                                                                                                                                                                                                 .u. *,
                                                                                                                                                                                                                                                                                      ....w.   '.
                                                                                                                                                                                                                                                                                                ,'..        ik
                                                                                                                                                                                                                                                                                                     .4.h.11,
                                                                                                                                                                                                                                                                                                            ;k.
                                                                                                                                                                                                                                                                                                              ;k..;s.$:...    k.l,..
                                                                                                                                                                                                                                                                                                                                   u.jstqksr%'
                                                                                                                                                                                                                                                                                                                                               t'
                                                                                                                                                                                                                                                                                                                                               ..ï   )7
                                                                                                                                                                                                                                                                                                                                                      (h!js'5
                                                                                                                                                                                                                                                                                                                                                             '. 2s.t..-:vv''..... j  u'.   klj'w4.  '
                                                                                                                                                                                                                                                                                                                                                                                                    ).,'
                                                                                                                                                                                                                                                                                                                                                                                                       .<y  .C.
                                                                                                                                                                                                                                                                                                                                                                                                            '   7'.;? ..'
                                                                                                                                                                                                                                                                                                                                                                                                                        .j
                                                                                                                                                                                                                                                                                                                                                                                                                          Fb ''
                                                                                                                                                                                                                                                                                                                                                                                                                                ''...s,:..s''
                                                                                                                                                                                                                                                                                                                                                                                                                          .uczjt.                '.u  rL'.%.,. ,,> .. .'             .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        t
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        k
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        .ù
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         .jkJr.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              .y....yts'jï:A'...xp..'.y,jK.' ;Qrt.
 j
 ,
     t c
       ç
       .
       t
       ë#
        !o
         . L.-
             nk
              p.:,.
                î  ) ut  E''..
                       7%f   .y  aqv.',  kt
                                          j
                                          ks'
                                            '.
                                             t
                                             é
                                             a3
                                              y
                                              r
                                              ..
                                              /i
                                               çu
                                                y
                                                r
                                                .
                                                ck
                                                 y
                                                 .è
                                                  y
                                                  t
                                                  >î
                                                   mf
                                                    y
                                                    n;
                                                     :
                                                     tcl
                                                       )'
                                                       ïk):Jr'
                                                            .j.-
                                                               p.t.n
                                                                   x';
                                                                     .e:
                                                                       7u&
                                                                         i-,
                                                                           !2
                                                                            $-y
                                                                              :
                                                                              ..
                                                                               a.:
                                                                                 ..y.
                                                                                 rz
                                                                                  ' k
                                                                                    vi
                                                                                     #'
                                                                                      rh
                                                                                      tœ..C
                                                                                        '
                                                                                        ;  .)7
                                                                                          i, ;b
                                                                                             .
                                                                                             Nr$
                                                                                              ,nL
                                                                                               ;./.
                                                                                                ktk1h
                                                                                                  ).  k
                                                                                                      >.
                                                                                                       ,
                                                                                                       e,.
                                                                                                       l )>-
                                                                                                           r
                                                                                                           '
                                                                                                           uqk
                                                                                                             ...
                                                                                                               t
                                                                                                               x.kz
                                                                                                                  ' L
                                                                                                                    '-
                                                                                                                     j?#'u
                                                                                                                         ù
                                                                                                                         . :
                                                                                                                          L;j..'
                                                                                                                               to
                                                                                                                               )
                                                                                                                               j .r
                                                                                                                                  ,
                                                                                                                                  tw
                                                                                                                                   ...j.:;.:
                                                                                                                                         .  .
                                                                                                                                           .p
                                                                                                                                            ,-.n .
                                                                                                                                                 èj
                                                                                                                                                  t
                                                                                                                                                  5 g
                                                                                                                                                   ù'
                                                                                                                                                     (.
                                                                                                                                                      >
                                                                                                                                                      7
                                                                                                                                                      ,l)
                                                                                                                                                        .
                                                                                                                                                       2l
                                                                                                                                                         r
                                                                                                                                                        p?
                                                                                                                                                          ),
                                                                                                                                                          v  $:1aSt     .j
                                                                                                                                                                         .)jj
                                                                                                                                                                           .  i
                                                                                                                                                                              s.,v.cCt.y7E
                                                                                                                                                                                         .
                                                                                                                                                                                         ,
                                                                                                                                                                                         .è.   k.w...   s'.
                                                                                                                                                                                                          y
                                                                                                                                                                                                          jg.s
                                                                                                                                                                                                             t
                                                                                                                                                                                                             y
                                                                                                                                                                                                             '
                                                                                                                                                                                                             yj
                                                                                                                                                                                                              .
                                                                                                                                                                                                              . j juv
                                                                                                                                                                                                                    . ,gy'y.
                                                                                                                                                                                                                      y     ''z
                                                                                                                                                                                                                             .ë
                                                                                                                                                                                                                              v
                                                                                                                                                                                                                              jo..
                                                                                                                                                                                                                                 '.  kv;. gj
                                                                                                                                                                                                                                           x.Hi
                                                                                                                                                                                                                                              j!
                                                                                                                                                                                                                                               y,
                                                                                                                                                                                                                                                ;.
                                                                                                                                                                                                                                                . 5j
                                                                                                                                                                                                                                                   '
                                                                                                                                                                                                                                                   .g j
                                                                                                                                                                                                                                                      ,;.;
                                                                                                                                                                                                                                                         tt.;xl: .g
                                                                                                                                                                                                                                                                  'c    .
                                                                                                                                                                                                                                                                        .t
                                                                                                                                                                                                                                                                       ..      ..,.jz.3T
                                                                                                                                                                                                                                                                                   .   )
                                                                                                                                                                                                                                                                                       .  t. L
                                                                                                                                                                                                                                                                                             z
                                                                                                                                                                                                                                                                                             x
                                                                                                                                                                                                                                                                                             g
                                                                                                                                                                                                                                                                                             tbiz
                                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                ,  k61.
                                                                                                                                                                                                                                                                                                  ,J    z
                                                                                                                                                                                                                                                                                                       .$)
                                                                                                                                                                                                                                                                                                         z
                                                                                                                                                                                                                                                                                                         t q
                                                                                                                                                                                                                                                                                                          .6t
                                                                                                                                                                                                                                                                                                            l
                                                                                                                                                                                                                                                                                                            w
                                                                                                                                                                                                                                                                                                            )
                                                                                                                                                                                                                                                                                                            ,h v
                                                                                                                                                                                                                                                                                                               ,
                                                                                                                                                                                                                                                                                                             -t.
                                                                                                                                                                                                                                                                                                               f'j';')
                                                                                                                                                                                                                                                                                                                   '
                                                                                                                                                                                                                                                                                                                  9v   .
                                                                                                                                                                                                                                                                                                                       i
                                                                                                                                                                                                                                                                                                                       f
                                                                                                                                                                                                                                                                                                                     j..
                                                                                                                                                                                                                                                                                                                        ;l
                                                                                                                                                                                                                                                                                                                         kk
                                                                                                                                                                                                                                                                                                                          .,
                                                                                                                                                                                                                                                                                                                          E 2
                                                                                                                                                                                                                                                                                                                            't
                                                                                                                                                                                                                                                                                                                             p
                                                                                                                                                                                                                                                                                                                             k
                                                                                                                                                                                                                                                                                                                              xC
                                                                                                                                                                                                                                                                                                                                 ,
                                                                                                                                                                                                                                                                                                                                 z+;q(
                                                                                                                                                                                                                                                                                                                                     rb
                                                                                                                                                                                                                                                                                                                                      kk
                                                                                                                                                                                                                                                                                                                                      .y
                                                                                                                                                                                                                                                                                                                                       l v
                                                                                                                                                                                                                                                                                                                                        )l
                                                                                                                                                                                                                                                                                                                                         !j
                                                                                                                                                                                                                                                                                                                                          :t
                                                                                                                                                                                                                                                                                                                                            z
                                                                                                                                                                                                                                                                                                                                            'Z
                                                                                                                                                                                                                                                                                                                                            .y
                                                                                                                                                                                                                                                                                                                                                A
                                                                                                                                                                                                                                                                                                                                               zl) wa;)
                                                                                                                                                                                                                                                                                                                                                 ,!a
                                                                                                                                                                                                                                                                                                                                                       1$
                                                                                                                                                                                                                                                                                                                                                        r:.?w..
                                                                                                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                                                                                                         )    7
                                                                                                                                                                                                                                                                                                                                                              :
                                                                                                                                                                                                                                                                                                                                                              ' q
                                                                                                                                                                                                                                                                                                                                                               l.
                                                                                                                                                                                                                                                                                                                                                               r t
                                                                                                                                                                                                                                                                                                                                                                 p
                                                                                                                                                                                                                                                                                                                                                                 k%
                                                                                                                                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                                                                                                                                  k.
                                                                                                                                                                                                                                                                                                                                                                   .t.$
                                                                                                                                                                                                                                                                                                                                                                    t
                                                                                                                                                                                                                                                                                                                                                                    y   7
                                                                                                                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                                                                                                       (y'
                                                                                                                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                                                                                                                         )
                                                                                                                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                                                                                                                         .;
                                                                                                                                                                                                                                                                                                                                                                          t,
                                                                                                                                                                                                                                                                                                                                                                           . '
                                                                                                                                                                                                                                                                                                                                                                            .<ï
                                                                                                                                                                                                                                                                                                                                                                              ia
                                                                                                                                                                                                                                                                                                                                                                               ë
                                                                                                                                                                                                                                                                                                                                                                               j
                                                                                                                                                                                                                                                                                                                                                                               4.î
                                                                                                                                                                                                                                                                                                                                                                                rrb
                                                                                                                                                                                                                                                                                                                                                                                  ï,:L.
                                                                                                                                                                                                                                                                                                                                                                                  .u   -
                                                                                                                                                                                                                                                                                                                                                                                       >
                                                                                                                                                                                                                                                                                                                                                                                       .)
                                                                                                                                                                                                                                                                                                                                                                                        L
                                                                                                                                                                                                                                                                                                                                                                                        .o
                                                                                                                                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                                                                                                                                        qz$%
                                                                                                                                                                                                                                                                                                                                                                                           -rqrur
                                                                                                                                                                                                                                                                                                                                                                                             .:,.
                                                                                                                                                                                                                                                                                                                                                                                                 v;t
                                                                                                                                                                                                                                                                                                                                                                                                ..rj
                                                                                                                                                                                                                                                                                                                                                                                                     ?ï
                                                                                                                                                                                                                                                                                                                                                                                                      .q.... q)
                                                                                                                                                                                                                                                                                                                                                                                                            oc
                                                                                                                                                                                                                                                                                                                                                                                                         a.c.q
                                                                                                                                                                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                                                                                                                                                              i.,;
                                                                                                                                                                                                                                                                                                                                                                                                                 t..,
                                                                                                                                                                                                                                                                                                                                                                                                                    's
                                                                                                                                                                                                                                                                                                                                                                                                                   '.NT.&
                                                                                                                                                                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                                                                                                                                                        L,.
                                                                                                                                                                                                                                                                                                                                                                                                                         F rt
                                                                                                                                                                                                                                                                                                                                                                                                                            y
                                                                                                                                                                                                                                                                                                                                                                                                                            ; ,
                                                                                                                                                                                                                                                                                                                                                                                                                             j.2?
                                                                                                                                                                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                                                                                                                                               y>
                                                                                                                                                                                                                                                                                                                                                                                                                                f
                                                                                                                                                                                                                                                                                                                                                                                                                                ..ojr.q,.
                                                                                                                                                                                                                                                                                                                                                                                                                                        ;
                                                                                                                                                                                                                                                                                                                                                                                                                                        r. .v
                                                                                                                                                                                                                                                                                                                                                                                                                                            ,
                                                                                                                                                                                                                                                                                                                                                                                                                                            . ,
                                                                                                                                                                                                                                                                                                                                                                                                                                              y:..(xj.
                                                                                                                                                                                                                                                                                                                                                                                                                                              s
                                                                                                                                                                                                                                                                                                                                                                                                                                              j
                                                                                                                                                                                                                                                                                                                                                                                                                                              ,
                                                                                                                                                                                                                                                                                                                                                                                                                                            ...
                                                                                                                                                                                                                                                                                                                                                                                                                                                              jj-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                t.'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                  j ;1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                     wi
                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ..4
                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ' ;a.%,.1x
                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ,crc
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 t
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 .  h
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   $.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    p
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    .-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     t
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     .i .,a&
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        -. .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           xiiz.(r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            a     k
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  t.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   .2..>
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ...::y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           . ;ty
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              r.1!y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  yrj
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  -,;rt
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      t -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       syf
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        .xr
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          t
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ;i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           u;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             'd
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              #p'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ;(
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 rJ
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  SA.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   l à
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     t
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ï
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     .jy
 L:
 -r
 #..';k)
       .
       n..
       !  a.
         .- y
           a..
             .7-
             :.    1,,;.''
                         s.; r,r
                               ....tj
                               '
                                    y .,
                                         z;
                                          .)
                                           ..  i.z.
                                             tyw     zt.....
                                                  ::.y      yz-znïpl=..
                                                                      par
                                                                        .xJ
                                                                       <s
                                                                       .   .:.8r
                                                                               -o
                                                                                .4. 'à-,àrra...os
                                                                                           qu   .<p., ....
                                                                                                    t?n  ;.
                                                                                                          ;jo
                                                                                                          . (7ë  2.à
                                                                                                                   '
                                                                                                                   (.#
                                                                                                                     y v.:
                                                                                                                     ... (.p
                                                                                                                           :..)s
                                                                                                                          jj   lb
                                                                                                                                jjju
                                                                                                                                   ;..4.,;a-,y)ï
                                                                                                                                             =.k
                                                                                                                                                )k
                                                                                                                                                .
                                                                                                                                                . '
                                                                                                                                                  . f'
                                                                                                                                                     ..
                                                                                                                                                      .i
                                                                                                                                                        .;
                                                                                                                                                         s-
                                                                                                                                                          t.k.
                                                                                                                                                             j.
                                                                                                                                                              ')l.i.47  -:!k
                                                                                                                                                                      ...
                                                                                                                                                                        w     1
                                                                                                                                                                              .
                                                                                                                                                                            .'7
                                                                                                                                                                              ..
                                                                                                                                                                               Jb  '
                                                                                                                                                                                6x2s 2ff:j
                                                                                                                                                                                   ..k   -
                                                                                                                                                                                         (
                                                                                                                                                                                         u'.x
                                                                                                                                                                                            0rs.r.j.e
                                                                                                                                                                                                    ,;;,' .
                                                                                                                                                                                                          LL. .ï.
                                                                                                                                                                                                            :j.
                                                                                                                                                                                                            j   ;.
                                                                                                                                                                                                                e.t
                                                                                                                                                                                                                 :;'..s
                                                                                                                                                                                                                      ..r
                                                                                                                                                                                                                        -;'>
                                                                                                                                                                                                                            ''
                                                                                                                                                                                                                             .3'x
                                                                                                                                                                                                                                'a
                                                                                                                                                                                                                                  j4
                                                                                                                                                                                                                                   'êpx
                                                                                                                                                                                                                                       z.;jjpu
                                                                                                                                                                                                                                             v)l2.j
                                                                                                                                                                                                                                              ..
                                                                                                                                                                                                                                       -n. ''.Tût
                                                                                                                                                                                                                                                      j. .7
                                                                                                                                                                                                                                                          .tk
                                                                                                                                                                                                                                                        .%'.
                                                                                                                                                                                                                                                                 .x
                                                                                                                                                                                                                                                             ;s,wr..r.
                                                                                                                                                                                                                                                                  i.'p
                                                                                                                                                                                                                                                                        )
                                                                                                                                                                                                                                                                        y(z.
                                                                                                                                                                                                                                                                         (tj...
                                                                                                                                                                                                                                                                           yn  .n
                                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                                 j.,j.  ..
                                                                                                                                                                                                                                                                                        . ...
                                                                                                                                                                                                                                                                                            4rgy-.y..;v ow
                                                                                                                                                                                                                                                                                                         c,
                                                                                                                                                                                                                                                                                                          v.
                                                                                                                                                                                                                                                                                                           k
                                                                                                                                                                                                                                                                                                           y
                                                                                                                                                                                                                                                                                                           . y
                                                                                                                                                                                                                                                                                                                Vp.
                                                                                                                                                                                                                                                                                                            y7*ta  j.j st.c
                                                                                                                                                                                                                                                                                                                        ,zJ
                                                                                                                                                                                                                                                                                                                          ..y..ê'.
                                                                                                                                                                                                                                                                                                                               w    '.
                                                                                                                                                                                                                                                                                                                                     nrr   C '.
                                                                                                                                                                                                                                                                                                                                              't7  ya
                                                                                                                                                                                                                                                                                                                                                    ï'L
                                                                                                                                                                                                                                                                                                                                                 /z.,c  k
                                                                                                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                                                                                        t.w.
                                                                                                                                                                                                                                                                                                                                                           ,r   xa)...
                                                                                                                                                                                                                                                                                                                                                                .    ;.; â
                                                                                                                                                                                                                                                                                                                                                                       /(z
                                                                                                                                                                                                                                                                                                                                                                         L
                                                                                                                                                                                                                                                                                                                                                                         .=
                                                                                                                                                                                                                                                                                                                                                                           r.=:'r
                                                                                                                                                                                                                                                                                                                                                                           ''
                                                                                                                                                                                                                                                                                                                                                                          % ..0
                                                                                                                                                                                                                                                                                                                                                                                ..
                                                                                                                                                                                                                                                                                                                                                                                 j.
                                                                                                                                                                                                                                                                                                                                                                                  j'='1
                                                                                                                                                                                                                                                                                                                                                                                    n ..
                                                                                                                                                                                                                                                                                                                                                                                       :.'(.
                                                                                                                                                                                                                                                                                                                                                                                           9,r
                                                                                                                                                                                                                                                                                                                                                                                            ,-:
                                                                                                                                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                                                                                                              .3.
                                                                                                                                                                                                                                                                                                                                                                                                   .;.xz
                                                                                                                                                                                                                                                                                                                                                                                                    -1à>
                                                                                                                                                                                                                                                                                                                                                                                                                 k
                                                                                                                                                                                                                                                                                                                                                                                                                             .%.r.$.v.t.k'-ty'&.-,,yg.(,x.çx..j
                                                                                                                                                                                                                                                                                                                                                                                                                         ,.n:o..'u .à>                        i
                                                                                                                                                                                                                                                                                                                                                                                                                                                              .ë .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 œnwt.
                                                                                                                                                                                                                                                                                                                                                                                                                                                               j..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 .   j..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ..ry  -:a.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                :-..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ,i  ((
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     .u.r.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         p ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          (.ca
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           rrat.  .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  s.  =.(;-yùz)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        y4     ?y,y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  - >
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    :'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     y(..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      èt,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        .  .-k.s
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ziz
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           .    .;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 (r=.s.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         o!  .   . .  n   .     .,.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  )  . .'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ,. u      .  .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     1Ii1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ,
                                    ;                                                                                                                 .                                                                                                                                                                                                                          ï
     .)sk -.   :  r,        k  :
                               .. e...      t-  ,
                                                .
                                                .       q
                                                        .    .
                                                             r  ' ,
                                                                  .
                                                                  .  j â  ' a x;...)k .suk
                                                                                         t y
                                                                                           : =
                                                                                             y .  e
                                                                                                  '
                                                                                                  .rq  r
                                                                                                       w t  C ll....,  r  w   .: .  . $     #   z 4i    .       . 7.   .   c
                                                                                                                                                                           .    ;.   ; -   u
                                                                                                                                                                                           .  w
                                                                                                                                                                                              .  ?. ,
                                                                                                                                                                                                    . ka..,'  .            '
                                                                                                                                                                                                                           %'
                                                                                                                                                                                                                            :C
                                                                                                                                                                                                                             S                      > J    . .&      .ö..k.  ''
                                                                                                                                                                                                                                                                              -  . f. J-    j&w  :     -  -.
                                                                                                                                                                                                                                                                                                           :''J'i k
                                                                                                                                                                                                                                                                                                                  drys s-  k-  - ,     ..n s..       ..           pàu.
                                                                                                                                                                                                                                                                                                                                                                     e
                                                                                                                                                                                                                                                                                                                                                                     '.
                                                                                                                                                                                                                                                                                                                                                                      f.
                                                                                                                                                                                                                                                                                                                                                                       ,4.                                  .2 r'       a>.?'                                         5        ... '
 '>'.  .:a                   < x w.v. .. o yar::. -.s r g .:v.. .- ,.. ia .%q...z . .v.y.:hy.......axw
                                     )'=' e                       .'.z. v%. y-'..%. ..-- z-n.
                                                                                            1'o' w.r)..x
                                                                                                            .
                                                                                                                                                                           -                .- .'
                                                                                                                                                                                                . -               ...5.    '.-5..-   .v..
                                                                                                                                                                                                                                        :x.'' ;..j
                                                                                                                                                                                                                                                 T/v.,.-èa'J....''i ..'. r..'&     '.'R>'%4'+!'o.i.%'%r         .''''r'   -(.-''op5'T .J..-ï                    t.'L..7ir,ê  c.2-o,m .. ''G'G-'ci'=u'Dgr
                                                                                                                                                                                                                                                                                                                                                                              , .          4k     .                 .               *S''
                                                                                                                                                                                                                                                                                                                                                                                                                                      .  '-'.S.s;
                                                                                                                                                                                                                                                                                                                                                                                                                                        .i            1o:'.ph')rz'z:-'kvm
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 .%.3-s. -.x..z-.c!i '''ea' ....
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 .                             'zb....        ,                         .
                       16.                                       Cell phpne download disc and sum m ary binder re; ttem pted
                                                                 September30,2012 Robbery                                                                                                                                                                                                                                                                                                              m.tz,1 .. .;7                                                    . .'''è
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              .'
                                                                                                                                                                                                                                                                                                                                                                                           , .
                                                                                                                                                                                                                                                                                                                                                                                            ,
                                                                                                                                                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                                                                                                                                    cdyi-                                                         (r
                    16 .                                          Cellphone dow nload summ ary binderre: ttem pted Septem ber 30,
                                                                  2012 R                                                                                                                                                                                                                                                                                                                           ,,
                                                                                                                                                                                                                                                                                                                                                                                                    z7
                                                                         obbe                                                                                                                                                                                                                                                                                                               ,, '    '
                                                                                                                                                                                                                                                                                                                                                                                                 . 1
                                                                                                                                                                                                                                                                                                                                                                                                  .  $é     .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                X                  Z ,
                                                                                                                                                                                                                                                                                           .                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                                                                                                                                                                       .
                       17.                                                    age ofL.O .                                                                                                                                                                                                                                                                                                   .-. .                                                .   z
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  /y ..
                                                                                                                                                                                                                                                                                                                                                                                            .-.--             / o
                                                                                                                                                                                                                                                                                                                                                                                                                z,g                                                ' p)/p
                       18.                             '          1lnageofC . .                                                                                                                                                                                                                                                                                                         /.f'p'copj                                           /'                      jh
                       19-
                         ,                                        lm age ofC. .                                                                                                                                                                                                                                                                                                           J .                                                           .
                                                                                                                                                                                                                                                                                                                                                                                                                                                        -,-    '                                                     lk j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               j
                                                                                                                                                                                                                                                                                                                                                                                                                                  d                    1',4 d' 63m
                      20.                                         Im age ofD . .                                                                                                                                                                                                                                                                                                               /,                                                                                                                     .
                                                                                                                                                                                                                                                                                                                                                                                         /ë J
                                                                                                                                                                                                                                                                                                                                                                                            ,z 6,,
                                                                                                                                                                                                                                                                                                                                                                                                 - c'
                                                                                                                                                                                                                                                                                                                                                                                                    o     .
                                                                                                                                                                                                                                                                                                                                                                                                                             .                                                                                      /t
                      21.                                         lm age ofL.P.

                       22.                                         lmageofA. .                                                                                                                                                                                                                                                                                                                                               J                                                                                                t
                                                                                                                                                e                  '
                                                                                                                                                                                                                                                                                                                                                                                                            # ? -/ z' .                                                                                               ''
                       23.                                         Imageof                                                   .. , . .                                                                                                                                                                                                                                                                                   /J 4                                                    /w., r1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      '
                                                                                                                                                                                                                                                                                                                                                                                           # /; / // -                                                                                           .                  ''
                       24*                                         lm age ofR.V .                                                                                                                                                                                                                                                                                                        l
                                                                                                                                                                                                                                                                                                                                                                                         i. ..
                                                                                                                                                                                                                                                                                                                                                                                             -. ' 'h .                                                                         ,J-,/:
                                                                                                                                                                                                                                                                                                                                                                                             )'     ../z.
                                                                                                                                                                                                                                                                                                                                                                                               . / d,
                                                                                                                                                                                                                                                                                                                                                                                       .                                                      h ''''''                                .
                       25                                          lm v e 0f .F.S.
                                                                                                                                                                                                                                                                                                                                                                        l              $

                        26.                                         lm age ofC. . .
                    27 .                                           Latent Finge rint Cards 1 re: ttem pted Septem ber 30, 2012                                                                                                                                                                                                                                                                  P     //?'                                   z
                                                                                                                                                                                                                                                                                                                                                                                                                                            ,-dy
                                                                                                                                                                                                                                                                                                                                                                                                                                               z                                                                      /
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      'w.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        '?'
                                                                                                                                                                                                                                                                                                                                                                                                      -
                                                                   Robbery o alue)                                                              .                                                                                                                                                                                                                                            ''/>      -.
                                                                                                                                                                                                                                                                                                                                                                                                                                       //-  .
                                                                                                                                                                                                                                                                                                                                                                                                                                         /' $
                                                                                                                                                                                                                                                                                                                                                                                                                                            'p) y'
                                                                                                                                                                                                                                                                                                                                                                                                                                                 c..
                     278.                                           Latent Fingerprint Cards 2 re: ttempted September 30, 2012
                                                                    Robbery o alue)
                     27C.                                           Latent Finge rint Cards 3 re: ttempted September 30, 2012
                                                                    Robbery oValue)

                                                                                                                                                                                                                                                                                                                         3
Case 1:17-cr-20701-MGC Document 256 Entered on FLSD Docket 01/09/2019 Page 4 of 7
                                                                                                                                                                                                                                                                                           Page
'

       :
       bt
        v.
         -?-
           .
           ,.
            ?'.ds
                k>i
                  jh
                   j'
                    '#,-.
                        j .L
                           '!
                            :-
                             :
                             '7
                              p
                              .
                              )r
                               : -
                                 '; t)
                                     ;p  ft.
                                           $:
                                            )p:y
                                               4
                                               3.
                                                .)
                                                 .
                                                 ! :
                                                   'z
                                                    $2
                                                     )t
                                                      y,
                                                       (
                                                       j
                                                       û7
                                                       ,-;
                                                         >:  !
                                                             ) f
                                                               kj'
                                                                 :yt
                                                                   -tk:.
                                                                       r-
                                                                        tk
                                                                         i-'f -zy
                                                                                b :;j.
                                                                                     )l.
                                                                                       ,,
                                                                                        ..
                                                                                         t-.
                                                                                         . ,
                                                                                           . ',
                                                                                             ,ï,
                                                                                               'y?                                   :.):-y     ..
                                                                                                                                          .y.-q..7                 4tr
                                                                                                                                                                     h
                                                                                                                                                                     l
                                                                                                                                                                     'à.-
                                                                                                                                                                        y7
                                                                                                                                                                        .
                                                                                                                                                                        ç;,.
                                                                                                                                                                           r
                                                                                                                                                                           ,
                                                                                                                                                                           )kt
                                                                                                                                                                             ,
                                                                                                                                                                             -
                                                                                                                                                                             2e
                                                                                                                                                                             y-j.'
                                                                                                                                                                                 r.
                                                                                                                                                                                  -i
                                                                                                                                                                                   -t
                                                                                                                                                                                    ;L.
                                                                                                                                                                                      ë
                                                                                                                                                                                      $
                                                                                                                                                                                      rj
                                                                                                                                                                                       ..
                                                                                                                                                                                        t
                                                                                                                                                                                        )
                                                                                                                                                                                        :
                                                                                                                                                                                        ..:.
                                                                                                                                                                                           L
                                                                                                                                                                                           f
                                                                                                                                                                                           .
                                                                                                                                                                                           -.
                                                                                                                                                                                            z
                                                                                                                                                                                            àvc
                                                                                                                                                                                              ,
                                                                                                                                                                                              grj
                                                                                                                                                                                                ))
                                                                                                                                                                                                 J'-.,%#
                                                                                                                                                                                                       :
                                                                                                                                                                                                       r
                                                                                                                                                                                                       i(t:
                                                                                                                                                                                                          p
                                                                                                                                                                                                          -
                                                                                                                                                                                                          ,.,
                                                                                                                                                                                                            .
                                                                                                                                                                                                            41',
                                                                                                                                                                                                               -
                                                                                                                                                                                                               ës
                                                                                                                                                                                                                .#
                                                                                                                                                                                                                 :.j
                                                                                                                                                                                                                   -
                                                                                                                                                                                                                   T
                                                                                                                                                                                                                   t
                                                                                                                                                                                                                   s.
                                                                                                                                                                                                                    -.k
                                                                                                                                                                                                                      .ètj
                                                                                                                                                                                                                         g
                                                                                                                                                                                                                         r
                                                                                                                                                                                                                         .y
                                                                                                                                                                                                                          h.
                                                                                                                                                                                                                           '
                                                                                                                                                                                                                           i.
                                                                                                                                                                                                                            :;
                                                                                                                                                                                                                             t
                                                                                                                                                                                                                             :..
                                                                                                                                                                                                                               u.
                                                                                                                                                                                                                                i.
                                                                                                                                                                                                                                 '
                                                                                                                                                                                                                                 ;
                                                                                                                                                                                                                                 t
                                                                                                                                                                                                                                 -).
                                                                                                                                                                                                                                   ;..
                                                                                                                                                                                                                                     j).
                                                                                                                                                                                                                                       :,
                                                                                                                                                                                                                                        ;-
                                                                                                                                                                                                                                         ..
                                                                                                                                                                                                                                          ,
                                                                                                                                                                                                                                          l
                                                                                                                                                                                                                                          .r
                                                                                                                                                                                                                                           .-
                                                                                                  -t. <
                                                                                                      -
                                                                                                      '-.
                                                                                                        #'
                                                                                                         ;è
                                                                                                          ,-
                                                                                                           rq. '  l
                                                                                                                  q-
                                                                                                                   t
                                                                                                                   ..-
                                                                                                                     .t
                                                                                                                      )
                                                                                                                      .-
                                                                                                                       s-z).
                                                                                                                           ,-
                                                                                                                            . z
                                                                                                                              àt
                                                                                                                               s
                                                                                                                               -;
                                                                                                                                -,
                                                                                                                                 ':;
                                                                                                                                   y4
                                                                                                                                    r             ',
                                                                                                                                                   .
                                                                                                                                                   fj,(
                                                                                                                                                      y
                                                                                                                                                      .
                                                                                                                                                      -j,
                                                                                                                                                        )
                                                                                                                                                        .;
                                                                                                                                                         .L.,s,y
                                                                                                                                           .                      -
                                                                                                                                                ,-                . ,.
                                                                                                                                                                                                                                i
                                                                                                                                                                                                                                !;iq
                                                                                                                                                                                                                                   ,
                                                                                                                                                                                                                                   l)j
                                                                                                                                                                                                                                     '
                                                                                                                                                                                                                                     ,
                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                     )
                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                     y;
                                                                                                                                                                                                                                      qjojgj
                                                                                                                                                                                                                                           L.
                                                                                                                                                                                                                                            tj
                                                                                                                                                                                                                                             );:F
                                                                                                                                                                                                                                                >.
                                                                                                                                                                                                                                                 '.
                                                                                                                                                                                                                                                  ,
                                                                                                                                                                                                                                                  )
                                                                                                                                                                                                                                                  .c;.
                                                                                                                                                                                                                                                     ,/
                                                                                                                                                                                                                                                      .                                     jr gk
                                                :y
                                                 .$ .
                                                    yj
                                                     ,
                                                     )
                                                     k:
                                                      tr
                                                       à,(
                                                         ;j
                                                          z
                                                          i)L
                                                            (v)
                                                              'j
                                                               ) :
                                                                 .
                                                                 - a.
                                                                   j                                                                                                                          jv-  .y:J
                                                                                                                                                                                                   j
                                                                                                                                                                                                   k    y.ysyj,i.yrliyj,j)                            tk.
                                                                                                                                                                                                                                                        )yx
                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                          p-,
                                                                                                                                                                                                                                                            .2
                                                                                                                                                                                                                                                             q)-'
                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                )- .
                                                                                                                                                                                                                                                                   $
                                                                                                                                                                                                                                                                   , .
                                                                                                                                                                                                                                                                     '. F
                                                                                                                                                                                                                                                                        ilt
                                                                                                                                                                                                                                                                          iy
                                                                                                                                                                                                                                                                           gy
                                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                                            y
                                                                                                                                                                                                                                                                            z
                                                                                                                                                                                                                                                                            4'y
                                                                                                                                                                                                                                                                              ;
                                                                                                                                                                                                                                                                              yj
    .# ..               -..!
                           4..
                            kk
                             z)
                              j;
                               L3.
                                 L j
                                   r'
                                    ;.jy
                                       r
                                       i
                                       '
                                       s                                    y.-
                                                                              j
                                                                              )
                                                                              ; .
                                                                                ;,4  t:
                                                                                      #: :
                                                                                         , rz, '
                                                                                               <
                                                                                               .
                                                                                               r.
                                                                                                :     ,
                                                                                                      ..
                                                                                                       ) ,.
                                                                                                          ,.
                                                                                                           ,
                                                                                                           - ,yr
                                                                                                               et$. -;
                                                                                                                     j ,
                                                                                                                       . .
                                                                                                                         -,))t
                                                                                                                             .jy
                                                                                                                               k -p
                                                                                                                                  ùv.
                                                                                                                                    -  .
                    '
                                        y,  ;                        j
                                                                     (y
                                                                      :k
                                                                       #;,
                                                                         y
                                                                         :jy.                                                       j1
                                                                                                                                     ).
                                                                                                                                      j
                                                                                                                                      ,)
                                                                                                                                       :;
                                                                                                                                        .-
                                                                                                                                         .  .
                                                                                                                                            ,.
                                                                                                                                             - -t
                                                                                                                                                ,:?  t.  -
                                                                                                                                                         .        .
                                                                                                                                                                  j(
                                                                                                                                                                   ;î,  j
                                                                                                                                                                        ;.
                                                                                                                                                                         )
                                                                                                                                                                         j ya,v.$,
                                                                                                                                                                                 (; j jy
                                                                                                                                                                                       ,r
                                                                                                                                                                                        k,
                                                                                                                                                                                         rt
                                                                                                                                                                                          yqê
                                                                                                                                                                                            v
                                                                                                                                                                                            ci.                                                                                 .
                                                                                                                                                                                                                                                                                t
                                                                                                                                                                                                                                                                                jyj
                                                                                                                                                                                                                                                                                  ,
                                                                                                                                                                                                                                                                                  .jj,j
    4                                                                                                                                                                                                    rs-.t-gs.--;,.. r).
                                                                                                                                                                                                                           j
                                                                                                                                                                                                                           -ya
                                                                                                                                                                                                                             j
                                                                                                                                                                                                                             ,
                                                                                                                                                                                                                             A'
                                                                                                                                                                                                                              gj
                                                                                                                                                                                                                               y.                                                              rj,
                                                                                                                                                                                                                                                                                                 ytt
                                                                                                                                                                                                                                                                                                   ,)t
                                                                                                                                                                                                                                                                                                     -y
                                                                                                                                                                                                                                                                                                      -jcy
                                                                                                                                                                                                                                                                                                         .j
                                                                                                                                                                                                                                                                                                          k.
                                                                                                                                                                                                                                                                                                           y
                                                                                                                                                                                                                                                                                                           v
                                                                                                                                                                                                   .

                                                                                                                                                                ,k
                                                                                                                                                                                                                                                                                           ..
                                                                                                                                                                                                                                                             t .'
                                                                                                                                                                                                                                                                t
                                                                                                                                                                                                                                                                j-
                                                                                                                                                                                                                                                                 ij
                                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                                  kt
                                                                                                                                                                                                                                                                   @
                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                   i;
                                                                                                                                                                                                                                                                    .k
                                                                                                                                                                                                                                                                     )
                                                                                                                                                                                                                                                                     r 7
                                                                                                                                                                                                                                                                       -
                .

    )q
      ,
      .
      !
      -):E
         #
         '
         i k
           i
           -
           )
           .
           t?
            k
            -
            .t
             )
             '
             3i:
               f
               )ëh
                 7
                 i7
                  p,
                   (-j
                     E
                     rj
                      . iy.'
                           ,
                           (
                           ;)
                            k
                            j
                            ..
                             :
                             ,
                             )?
                              4tf
                                tk
                                 .g
                                  y
                                  -4,
                                    -
                                    ku,.
                                       .   k
                                           y.jg. @
                                       . . ...   rq
                                                  ;)
                                                   t
                                                   jy
                                                    r
                                                 ' ;.:
                                                     y
                                                     - :
                                                       L
                                                       .
                                                       .
                                                       .,
                                                        )
                                                        .
                                                        .
                                                        -
                                                        r
                                                        y
                                                        .:
                                                         k
                                                         :
                                                         ,
                                                         ;
                                                         -y
                                                          .
                                                          u
                                                          7o
                                                           7
                                                           (t
                                                            h
                                                            k
                                                            ')
                                                             ,
                                                             '
                                                             ;
                                                             ..
                                                              ', .
                                                                 t
                                                                 .
                                                                  k
                                                                   .
                                                                   ,
                                                                   ,
                                                                    t
                                                                    r
                                                                    .
                                                                    c,
                                                                      .

                                                                      .
                                                                      t
                                                                       j
                                                                       r
                                                                       .
                                                                        (
                                                                        ;
                                                                        -
                                                                        ,
                                                                         -
                                                                         j b
                                                                           Lr
                                                                            ;.z
                                                                              ,
                                                                              .j.
                                                                                s
                                                                                k
                                                                                 .
                                                                               '..r
                                                                                  )tyr
                                                                                     -
                                                                                     jy
                                                                                      jI
                                                                                       :
                                                                                       r
                                                                                       2
                                                                                       ..;
                                                                                         j
                                                                                         (1E
                                                                                           .
                                                                                           14
                                                                                            .
                                                                                            ; s
                                                                                              . 4
                                                                                                ( (
                                                                                                  ;
                                                                                                  r
                                                                                                  ?2:(1
                                                                                                      é;
                                                                                                       .
                                                                                                       t:.
                                                                                                         (
                                                                                                         ,
                                                                                                         '
                                                                                                         14
                                                                                                          q
                                                                                                          ,1
                                                                                                           4
                                                                                                           .
                                                                                                           1 .,
                                                                                                              q
                                                                                                              .)
                                                                                                               ;(
                                                                                                                yrt
                                                                                                                  -
                                                                                                                  .
                                                                                                                  (
                                                                                                                  yI.
                                                                                                                    )4
                                                                                                                     (g
                                                                                                                      ï
                                                                                                                      q
                                                                                                                      ,;
                                                                                                                       )à
                                                                                                                        (j!
                                                                                                                          h
                                                                                                                          ,.;r'
                                                                                                                              .
                                                                                                                              qk
                                                                                                                               tt
                                                                                                                                l
                                                                                                                                :yz
                                                                                                                                  l/
                                                                                                                                   q
                                                                                                                                   .I
                                                                                                                                    à
                                                                                                                                    .
                                                                                                                                    ;
                                                                                                                                    !
                                                                                                                                    .y
                                                                                                                                     ,E.
                                                                                                                                        . .
                                                                                                                                          $.
                                                                                                                                           (
                                                                                                                                           :
                                                                                                                                           !
                                                                                                                                           .
                                                                                                                                           -k
                                                                                                                                            j,
                                                                                                                                             :
                                                                                                                                             rg
                                                                                                                                              -Ir
                                                                                                                                                #
                                                                                                                                                .qI
                                                                                                                                               -- t
                                                                                                                                                   r
                                                                                                                                                   l
                                                                                                                                                   .
                                                                                                                                                   )I
                                                                                                                                                    .)
                                                                                                                                                     -
                                                                                                                                                     1
                                                                                                                                                     :
                                                                                                                                                     .I
                                                                                                                                                      q.
                                                                                                                                                       qI
                                                                                                                                                        ;s
                                                                                                                                                         (
                                                                                                                                                         Iy
                                                                                                                                                          k
                                                                                                                                                          .
                                                                                                                                                          'y
                                                                                                                                                           (!(
                                                                                                                                                             r'
                                                                                                                                                              :
                                                                                                                                                              ;
                                                                                                                                                              ;p
                                                                                                                                                               ï
                                                                                                                                                               ).    kt.
                                                                                                                                                                       -:-,
                                                                                                                                                                 ,4 : .-2,
                                                                                                                                                                 -    .
                                                                                                                                                                          ,
                                                                                                                                                                           .z . ;
                                                                                                                                                                             (
                                                                                                                                                                             .ï
                                                                                                                                                                              . )s
                                                                                                                                                                                 .
                                                                                                                                                                                     ..)
                                                                                                                                                                                 ssr--
                                                                                                                                                                          . . .,.. ..
                                                                                                                                                                                     . r.
                                                                                                                                                                                        -
                                                                                                                                                                                        .
                                                                                                                                                                                         .
                                                                                                                                                                                         :
                                                                                                                                                                                         -
                                                                                                                                                                                         .
                                                                                                                                                                                         .
                                                                                                                                                                                         t
                                                                                                                                                                                         t,
                                                                                                                                                                                          -;
                                                                                                                                                                                           ,
                                                                                                                                                                                           .t
                                                                                                                                                                                            k
                                                                                                                                                                                            y
                                                                                                                                                                                            rd
                                                                                                                                                                                             r
                                                                                                                                                                                             y.
                                                                                                                                                                                              .
                                                                                                                                                                                                -.-;-u..,,                ,.::
                                                                                                                                                                                                                             - ,
                                                                                                                                                                                                                                y)
                                                                                                                                                                                                                                -,
                                                                                                                                                                                                                                 y j
                                                                                                                                                                                                                                   ;
                                                                                                                                                                                                                                   ).;
                                                                                                                                                                                                                                     )
                                                                                                                                                                                                                                     j
                                                                                                                                                                                                                                     )7
                                                                                                                                                                                                                                      .t.
                                                                                                                                                                                                                                        ,
                                                                                                                                                                                                                                        y;
                                                                                                                                                                                                                                         .yy.
                                                                                                                                                                                                                                          ;
                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                           .;ryt
                                                                                                                                                                                                                                            ,
                                                                                                                                                                                                                                            j
                                                                                                                                                                                                                                            , .,-, j:
                                                                                                                                                                                                                                                ..v
                                                                                                                                                                                                                                               .. .
                                                                                                                                                                                                                                                   -r.
                                                                                                                                                                                                                                                     s;
                                                                                                                                                                                                                                                      ,r
                                                                                                                                                                                                                                                       !
                                                                                                                                                                                                                                                       y
                                                                                                                                                                                                                                                        l
                                                                                                                                                                                                                                                        -
                                                                                                                                                                                                                                                        y
                                                                                                                                                                                                                                                        ,
                                                                                                                                                                                                                                                        -
                                                                                                                                                                                                                                                        c ,,,.
                                                                                                                                                                                                                                                          y  t
                                                                                                                                                                                                                                                             <
                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                           ... -t
                                                                                                                                                                                                                                                                r
                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                 :.-
                                                                                                                                                                                                                                                                   :
                                                                                                                                                                                                                                                                   v;
                                                                                                                                                                                                                                                                    ,y.?
                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                        :
                                                                                                                                                                                                                                                                        --
                                                                                                                                                                                                                                                                        s
                                                                                                                                                                                                                                                                        i,
                                                                                                                                                                                                                                                                          ,
                                                                                                                                                                                                                                                                         )q
                                                                                                                                                                                                                                                                          (
                                                                                                                                                                                                                                                                          -
                                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                          :
                                                                                                                                                                                                                                                                          t
                                                                                                                                                                                                                                                                           ?r
                                                                                                                                                                                                                                                                            k
                                                                                                                                                                                                                                                                            t
                                                                                                                                                                                                                                                                            ,(
                                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                                            <
                                                                                                                                                                                                                                                                            ;
                                                                                                                                                                                                                                                                             4
                                                                                                                                                                                                                                                                             j
                                                                                                                                                                                                                                                                             ,
                                                                                                                                                                                                                                                                             z
                                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                                              -
                                                                                                                                                                                                                                                                              y
                                                                                                                                                                                                                                                                              :
                                                                                                                                                                                                                                                                              z
                                                                                                                                                                                                                                                                               ,
                                                                                                                                                                                                                                                                               7
                                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                                y
                                                                                                                                                                                                                                                                                q
                                                                                                                                                                                                                                                                                )
                                                                                                                                                                                                                                                                                 ,y
                                                                                                                                                                                                                                                                                 y
                                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                                  r    .j-.-
                                                                                                                                                                                                                                                                                  ;iï8).
                                                                                                                                                                                                                                                                                  @
                                                                                                                                                                                                                                                                                   ... .    ygï
                                                                                                                                                                                                                                                                                              j- tk  .rcL
                                                                                                                                                                                                                                                                                         E 'y
                                                                                                                                                                                                                                                                                           :       ; ;-; - .-
                                                                                                                                                                                                  .                                         .
                                                                                                                                                                                                                                            -
     . .y'-k.*.' trcsù'' j
                 ' ..      :k
                            t-
                             ;@
                              ,;y;
                                 l
                                 k,,j
                                    .
                                    .k-,
                                       .
                                       y .
                                         - y
                                           ..t
                                             bq
                                              tf
                                               j
                                               t-
                              v . - ; . .,,. . x.t,..+.       )31           -
                                                                            - .
                                                                              . #
                                                                                .
                                                                              .. .s;-
                                                                );,a.. ,.)?..t-z;.. r-!
                                                                                      ;q
                                                                                       :
                                                                                       . ,!
                                                                                          t
                                                                                        . ..
                                                                                           - ,
                                                                                             .
                                                                                             )c:
                                                                                               -
                                                                                               -      u
                                                                                                      ..;
                                                                                                        .t
                                                                                                         kr
                                                                                                          r
                                                                                                          :.
                                                                                                           r  ,
                                                                                                              '
                                                                                                              -,
                                                                                                               (  r.
                                                                                                                   -#-
                                                                                                                     2.
                                                                                                                      .;j
                                                                                                                        (.s-
                                                                                                                           kq -;t
                                                                                                                                -
                                                                                                                                ytr
                                                                                                                                  kt
                                                                                                                                   p
                                                                                                                                   .r
                                                                                                                                    .
                                                                                                                                    )
                                                                                                                                    -
                                                                                                                                    ..
                                                                                                                                     )-
                                                                                                                                      .k
                                                                                                                                       ; .
                                                                                                                                         -grz
                                                                                                                                           -.s -,. ,.u.z
                                                                                                                                                   .   ij
                                                                                                                                                        q;u
                                                                                                                                                          -
                                                                                                                                                          .
                                                                                                                                                            ---
                                                                                                                                                              y- .
                                                                                                                                                                 ty
                                                                                                                                                                  --) ?
                                                                                                                                                                     -t  y. .,
                                                                                                                                                                          i    = k f'     '    ,.,-:  r
                                                                                                                                                                                                      :# - ,
                                                                                                                                                                                                           .  r   . .
                                                                                                                                                                                                                    ).
                                                                                                                                                                                                                     .  7
                                                                                                                                                                                                                        . ., t
                                                                                                                                                                                                                             :'   t  -
                                                                                                                                                                                                                                     ?.,
                                                                                                                                                                                                                                          .                                          -. ' .
                                                                                                                                                                                          x;
                                                                                                                                                                                           yk.
                                                                                                                                                                                             -;n  s. ,
                                                                                                                                                                                                     rb
                                                                                                                                                                                                      .'s ..
                                                                                                                                                                                                           )4    ,y .
                                                                                                                                                                                                                    ,.  ),
                                                                                                                                                                                                                         7...  ..tok
                                                                                                                                                                                                                                   ryr
                                                                                                                                                                                                                                     q
                                                                                                                                                                                                                                     j ....t:..s    gs... ,
                                                                                                                                                                                                                                                          Lv.  .
                                                                                                                                                                                                                                                               -.
                                                                                                                                                                                                                                                                .x.
                                                                                                                                                                                                                                                                  .)
                                                                                                                                                                                                                                                                   .y   . .
                                                                                                                                                                                                                                                                          j))
                                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                                            jj
                                                                                                                                                                                                                                                                             .q
                                                                                                                                                                                                                                                                              x
                                                                                                                                                                                                                                                                              ,y
                                                                                                                                                                                                                                                                               .:
                                                                                                                                                                                                                                                                                1)i
                                                                                                                                                                                                                                                                                  *
                                                                                                                                                                                                                                                                                  r
                                                                                                                                                             vv                                                     . .
                                                 ..
                                                                                          :ayt!ky.j,j:.'. sm..: :,.,.,.;...j.,zL . .zc,t-..y, . ,.Ns gy. ..
                                                                                                                                                          . -             z             ..
     i?.
       ! -J,.f;- .'
                  4-  .  . .
                           62
                            j
                            (# x kc
                                  ti
                                   y.      '.   ..
                                                 t 2.
                                                    p , a   x-
                                                             , j                                                                                                                                                                                                                      t cxj          tj
                                                                                                                                                                                                                                                                                                      k) t
                                                                                                                                                                                                                                                                                                         j j
                                                                                                                                                                                                                                                                                                           i
                                                                                                                                                                                                                                                                                                           '
                                                                                                                                                                                                                                                                                   u2
                                                                                                                                                                                                                                                                                                           k'
                        .                                                                .                                                                               s
         '  o '  +
       2 ..1.--r.:.
    . ..- .
                   Y.     ;
                          .
                          -.
                           .      .  r ye
                                     .'.-'2, :'
                           ;.z..?..:-.   .
                                                    u.
                                                  -.;'
                                                     l.vc-..
                                                         - o. '.k.a,,.qk
                                                                     .
                                                                       )-
                                                                        o
                                                                        ,,
                                                                         ''
                                                                         .
                                                                           r> g
                                                                              j
                                                                              f
                                                                              ' , .'
                                                                                ''k '
                                                                                .. .
                                                                                     t
                                                                                     gr ..
                                                                                         -
                                                                                         .
                                                                                          -v  ry
                                                                                               .  y s
                                                                                             zv .,u.a
                                                                                               -
                                                                                                       jL .',
                                                                                                       .. .-.
                                                                                                             ..      ..
                                                                                                              ...,. ,ëA
                                                                                                                      '
                                                                                                                      s.
                                                                                                                             .
                                                                                                                           '..
                                                                                                                          ..  fcj
                                                                                                                                .
                                                                                                                            ,.. .
                                                                                                                                n .
                                                                                                                                  -
                                                                                                                                 '..t
                                                                                                                                    ,
                                                                                                                                    .j
                                                                                                                                     s
                                                                                                                                     Ly,
                                                                                                                                  :.. o. s,.
                                                                                                                                        )..,.
                                                                                                                                            $yu
                                                                                                                                              :
                                                                                                                                              . (.p
                                                                                                                                                 ..
                                                                                                                                                   y
                                                                                                                                                   yj.y
                                                                                                                                                      j s ;   .
                                                                                                                                                              .
                                                                                                                                                              .  y
                                                                                                                                                                 : q
                                                                                                                                                               . 2...
                                                                                                                                                     . .. . ..-,
                                                                                                                                                                      y  ,.
                                                                                                                                                                          .-.. (
                                                                                                                                                                               ,
                                                                                                                                                                               y .  .gj .j.,
                                                                                                                                                                                       : .4 u.1'.  j .  çj .  ,  u r  y
                                                                                                                                                                                                    .yL.... -. ,. - .... ..    j, .  ..
                                                                                                                                                                                                                                      -          .o    yy
                                                                                                                                                                                                                                                        .y
                                                                                                                                                                                                                                              sdt. .,.. .... . .y    .   ..  ,.        y .
                                                                                                                                                                                                                                                                                           ev
                                                                                                                                                                                                                                                                 s .)...v . . . ..!. .,.v :..
                                                                                                                                                                                                                                                                                       ,
                                                                                                                                                                                                                                                                                       .     . .y  .    ..
                                                                                                                                                                                                                                                                                                         ,.j
                  27D .                        Latent Fingerprint Cards 4 re: Attem pted Septem ber 30, 2012                                                                                                                                                                                .
                                         Robbery oValue)                                                                                                                                                                   e c-ct/q/.                                                            2%/
              27E *                      LatentFingep rintCard 5 re:A ttem pted Septem ber30# 2012 Robbery '
                                         (OfValuetoA.K.)
               27F.                      Latent Fingerprint Cards 6 re: Attem pted Septem ber 30, 2012
                                         Robbery o Value)                                                                                                                                                                                                                                                i
              27G.                       Latent Fingerprint Cards 7 re: A ttem pted Septem ber 30, 2012                                                                                                                                                          '
                                         Robbery oValue)
              2711.                      LatentFingerprintCard 8 re:Attem pted Septem ber30,2012 Robbery                                                                                                                                                   ((
                                         (OfValueasJ.M .L.)
               271.                      LatentFingerprintCard 9 re:Attem pted Septem ber30,2012 Robbery                                                                                                                                                      t(
                                                 oValue)
                28.                      M orales Garcia Buccal Swab Packet re:Attempted September 30, ) '
                                                                                                         ,,n                            .                                                                                                        y . g'' .                                          vz
                                         2012Robbery(G2)                                                                                                                                                              ';py/ itlglt',.sz ,z; .z'
                29.                      Scene DNA Evidence from FrontW alkway re:Attem pted Septem ber                                                                                                                                                                                             oae
                                         30,2012Robbery(G25)                                                                                                                                                              4                                      .
                                                                                                                                                                                                                                 .             /2/:.
                                                                                                                                                                                                                                                   1 6c
                30.                      M askSwabre:AttemptedSeptember30,2012Robbery(G24)
                31.                      Front W al ay Blood Sw ab and M ain Breaker Swab re:Attem pted                                                                                                                              //           '
                                          September30,2012Robbery(G5and6)                                                                                                                                                  ,.. , glv'
                                                                                                                                                                                                                                    t/zj.
                32.                      M orales sneaker and socks re: Attem pted Septem ber 30, 2012
                                         Robbery                                                                                                                                                                                                          '
                                                                                                                                                                                                                                                          t(
                33.                       Shirt,Shortsand Beltre:Attem pted Septem ber30,2012 Robber*
                                                                                                    v'                                                                                       '
                                                                                                                                                                                                                                                        t(
                34.                       Skeleton M ask re:Attem pted September30,2012 Robbery
               34A .                      Skeleton M ask Photos                                                                                                                                                                                            ll                                       /'1
                35.                       M oralesBraceletre:A ttem pted Septem ber30,2012 Robbery                                                                                                                                                         tf

                                                                                                                                                                                        4
Case 1:17-cr-20701-MGC Document 256 Entered on FLSD Docket 01/09/2019 Page 5 of 7
                                                                                                                                                                                                                                ,       Page
 )r!ï)?(t.tî';)','y.'..- ,,.u-y
       ..          '
                              .
                              -
                              t
                              y. ,.
                                  -J
                                   .
                                   t-
                                    y.
                                     b  -'î
                                          2, '.;. ;.
                                                   ;
                                                   FL-
                                                     .k
                                                      .
                                                      (
                                                      :'
                                                       j
                                                       c')
                                                         y)L
                                                           ï
                                                           jî
                                                            k
                                                            l ;
                                                              ,;'3.  ;(.j
                                                                      ' ,.
                                                                         ''
                                                                         - ,:.t
                                                                              '..
                                                                                -c
                                                                                 .   Jtt
                                                                                  ry3-
                                                                                     .  ).-Jê.u(
                                                                                       jj      r.
                                                                                                r
                                                                                                . :-' î..  k).'
                                                                                                              )
                                                                                                              q:
                                                                                                               );k)''
                                                                                                                à   J-
                                                                                                                    â  t)--z. t.,.t.,
                                                                                                                          .   - '   .
                                                                                                                                    t(i,'
                                                                                                                                     .7 j
                                                                                                                                        Ja
                                                                                                                                        '
                                                                                                                                         j
                                                                                                                                         tl
                                                                                                                                          at-:-.-',-.y-- .
                                                                                                                                                         '
                                                                                                                                                         ))
                                                                                                                                                         .t
                                                                                                                                                          ;-jb
                                                                                                                                                             î
                                                                                                                                                             3.).-ê:-.'t'-fts')-g    -
                                                                                                                                                                                     ?  '
                                                                                                                                                                                        1:
                                                                                                                                                                                         7
                                                                                                                                                                                         ))
                                                                                                                                                                                          -;,.
                                                                                                                                                                                             q:
                                                                                                                                                                                              .-
                                                                                                                                                                                               .-'
                                                                                                                                                                                                 -.-,k(.
                                                                                                                                                                                                       -J.
                                                                                                                                                                                                         z.
                                                                                                                                                                                                          )It,
                                                                                                                                                                                                             :
                                                                                                                                                                                                             7
                                                                                                                                                                                                             j$. .
                                                                                                                                                                                                                 '
                                                                                                                                                                                                                 -'kr..-'''   ,-2 )
                                                                                                                                                                                                                                  ...,'
                                                                                                                                                                                 t.yhty-
                                                                                                                                                                                       '
                                                                                                                                                                                       .
                                                                                                                                                                                       ),
                                                                                                                                                                                        J
                                                                                                                                                                                        '.
                                                                                                                                                                                         :
        .
 -(
  rt  :-;-,--)
          .  - ,
               :   . .
                       ,  ,   x
                              .i
                               c-- ,
                                   ?.7y'  ,
                                          j e
                                            z!.
                                              ---
                                                ,
                                                è
                                                ,
                                                k
                                                ..
                                                 .
                                                 ;j
                                                  g;
                                                   L
                                                   :yi
                                                     j!, ,
                                                         .r
                                                          jy
                                                           t
                                                           jy
                                                            jkf
                                                              lq
                                                               oj
                                                                t
                                                                s (
                                                                  --:
                                                                    .   y  .   . .  .
                                                                                      ,
                                                                                      z.. . .  u    -
                                                                                                    ..-  . , k.
                                                                                                              y . .
                                                                                                                  y
                                                                                                                  . ut.  ..
                                                                                                                             -n    r
                                                                                                                                   ,.
                                                                                                                                    ..y
                                                                                                                                      t
                                                                                                                                      y,
                                                                                                                                       j,y
                                                                                                                                         ,.j
                                                                                                                                           r.
                                                                                                                                            ,:
                                                                                                                                             .xr
                                                                                                                                               .
                                                                                                                                               ,: .,u:...s .:
                                                                                                                                                            ;.
                                                                                                                                                             j..
                                                                                                                                                               L:k
                                                                                                                                                                3  ,
                                                                                                                                                                   t.-. -.s,.s
                                                                                                                                                                             ;;t:i                     t..- .y
                                                                                                                                                                                                             r
                                                                                                                                                                                                             -j
                                                                                                                                                                                                             .
                                                                                                                                                                                                               g
                                                                                                                                                                                                               p:k
                                                                                                                                                                                                                 .
                                                                                                                                                                                                                 .
                                                                                                                                                                                                                 )y
                                                                                                                                                                                                                  jy
                                                                                                                                                                                                                   ,..,yy
                                                                                                                                                                                                                        ,;
                                                                                                                                                                                                                         -.
                                                                                                                                                                                                                          ,:
                                                                                                                                                                                                                           t.
                                                                                                                                                                                                                            r'. ,, -rgj
  . .
      L?'),   y
              ,-(
                IE
                 iï;(: )k
                        j
                        :),
                          .<  '
                              -
                              Jk
                               --è
                                 ;-
                                  ;-
                                   :
                                   ;
                                  .,
                                 ..
                       s .. J.o.+,,
                                  ,.
                                    ;R..
                                    à :-
                                        ?- :.. ,,.. .
                                         '1 -
                                              .
                                              j
                                              .
                                                        -.
                                                        . (;-
                                                            :
                                                            ..jî
                                                               .
                                                               .
                                                               .
                                                                ..
                                                                iz=
                                                                  ,
                                                                     ê
                                                                     :
                                                                     '. .
                                                                      .e.
                                                                           (1
                                                                            (
                                                                            .
                                                                            .
                                                                             .
                                                                             (2
                                                                              1
                                                                              )
                                                                              (I
                                                                               i!
                                                                                ;
                                                                                .S 4(r
                                                                                     -.
                                                                                      q
                                                                                      :
                                                                                      .1
                                                                                       I
                                                                                       !E
                                                                                        .t
                                                                                         L
                                                                         . . 1... 7.'. %z.
                                                                                          .(
                                                                                           I) jI
                                                                                               é
                                                                                               1
                                                                                               'J
                                                                                                7
                                                                                                qI
                                                                                                 q
                                                                                                 .
                                                                                                 'j
                                                                                                  l
                                                                                                  q0.(
                                                                                                     1
                                                                                                     ,$
                                                                                                      k
                                                                                                      1r
                                                                                                       .4IR  F .î(I
                                                                                                                  ii!
                                                                                                                    )
                                                                                                                    .
                                                                                                                    (:
                                                                                                                     jk
                                                                                                                      j:
                                                                                                                       (
                                                                                                                       ql
                                                                                                                        qz
                                                                                                                         q
                                                                                                                         l'
                                                                                                                          1-
                                                                                                                           R (
                                                                                                                             1E
                                                                                                                              7
                                                                                                                              .4
                                                                                                                               1
                                                                                                                               ( r
                                                                                                                                 t
                                                                                                                                 7
                                                                                                                                 . ..t-
                                                                                                                                      .
                                                                                                                                      y
                                                                                                                                      r
                                                                                                      + '-'z'q..'.' - ''= .'.; ..x..*:.
                                                                                                                                       .. -  .   .       . .L
                                                                                                                                                            :
                                                                                                                                                            ,
                                                                                                                                                           ..
                                                                                                                                                            .. . . . . .
                                                                                                                                                            .
                                                                                                                                                             -
                                                                                                                                                             -
                                                                                                                                                                ;      .
                                                                                                                                                                           . ... -
                                                                                                                                                                                 tj
                                                                                                                                                                                    .  ,T
                                                                                                                                                                                     -.j
                                                                                                                                                                                       r.!
                                                                                                                                                                                         i
                                                                                                                                                                                         ;1
                                                                                                                                                                                          i
                                                                                                                                                                                          ;p
                                                                                                                                                                                           -   :$.,
                                                                                                                                                                                                  .   1i
                                                                                                                                                                                                       ;1i
                                                                                                                                                                                                         4;
                                                                                                                                                                                                          (
                                                                                                                                                                                                          :
                                                                                                                                                                                                          c-'
                                                                                                                                                                                                            ys,'
                                                                                                                                                                                                                 v
                                                                                                                                                                                                                 ,
                                                                                                                                                                                                                        .    ,- c
                                                                                                                                                                                                                                 -.
                                                                                                                                                                                                                             ..,. .      . ,.
                                                                                                                                                                                                                                          . ..
  ..                      ' -
                                  , - :-3 <' .
                                              .
                                       ' -..- .'
                                                    '  .
                                                     u' :.'  TJ- -.'--.               - . -
                                                                                    . .
                                                                                                           '
                                                                                                         - . .-
                                                                                                                      '       , . ..-  1     r
                                                                                                                                            . .        . -
                                                                                                                                                       -      à..'. * . ' ' '.
                                                                                                                                                                  y.
                                                                                                                                                                   .       .   ( -Q  . -
                                                                                                                                                                                          -    ,. k.r..    ?x
                                                                                                                                                                                                            ï-
                                                                                                                                                                                                             ...7 o
                                                                                                                                                                                                                 ,
                                                                                                                                                                                                                 . rM-. s.
                                                                                                                                                                                                                               * ' '
                                                                                                                                                                                                                        s .a(IIIEi
 ..sx. .      .-
                     ''
                   .. .          .                    . .                - ., -',..:u.
                                                                                     '-w
                                                                                      . ..
                                                                                           -' .
                                                                                                       u x.         -s                      - '          . . .- ..                     1 . .   .-   .
                                                                                                                                                                                                         '
                                                                                                                                                                                                                                    .
   .. .      ;2'              ).'J e
                                   x,v
                                     ,w          u.' :).1:5.
                                                 '              r'. .'. .' ' ..             .   .   ..
                                                                                                    .. v.-..      .
                                                                                                               y . . ,. .      .
                                                                                                                                   ,    .    .
                                                                                                                                    ... '.. ...          qx..... . .. a-...... ,... ,.s .
                                                                                                                                                         ,                                                       .
                                                                                                                                                                                                                   m.:.               .

               36.              Photosre:Octoberl2,2012GoldRobbery                                                                                                    A/z                                                                t2y
               37.              QuariWasi,Inc.GoldShipmentRecords                                                                                                                                                                        /:
                                                                                                                                                                                                                                             /
               38.              M etropc s CellularPhone Record Disc for786-370-0441 C.G .

               39.              M etropcs CellularPhoneRecord Disc 786-925-3940 A .K .
                                                                                                                                                                                                                                             1,
                                                                                                                                                                                                                                              .
               40.              M etropcs CellularPhone Record Disc 786-973-3387 R.V .

               41.              A T&T CellularPhoneRecord Disc 305-904-6304 J.L.                                                                                                                                     .
                                                                                                                                                                       ' zzw y'
                                                                                                                                                                              ztaizez                                                    /X
               42.              AT&T CellularPhoneRecord Disc407-456-6717L.M .M .                                                                                                                            Z
                                                                                                                                                                                   E/W              'M KM                                  /J
               43.              RaonelValdezValhuerdisGPSAnkleM onitorRecordsDisc                                                                                                  ,                                                      tz
                                                                                                                                                                               pt                                                                ,
               44.              UndercoverRecording Disc,2013N arcoticsTrafticking,N orth
                                MiamiBeach2013-0828-17                                                                                                                                                                                   /J-
                                                                                                                                                                      -
                                                                                                                                                                      ;
                                                                                                                                                                      d
                                                                                                                                                                      .
                                                                                                                                                                      I
                                                                                                                                                                      l
                                                                                                                                                                      '
                                                                                                                                                                      k.a x/etox                                                             z
              44A .             UndercoverRecording DiscTranscript,2013 N arcoticsTraftk king,                                                                                                          .                                    /.
                                Nol'thMiamiBeach2013-0828-17                                                                                                          X ' 'Z.#& #AJ'
                                                                                                                                                                                   L
               45.              U ndercoverRecording D isc,2013 NarcoticsTrafticking,N orth
                                M iamiBeach 2013- 0828-17                                                                                                                  ;                                                             l9-,
                                                                                                                                                                       # L ' v' J/2z,
                                                                                                                                                                                    c
              45A.              UndercoverRecordingDiscTranscript,2013NarcoticsTraftkking,                                                                                                     tl                                        /y
                                N orth M iam iBeach 2013-0828-17
              458.              UndercoverRecordingDiscTranscript,2013NarcoticsTrafticking,                                                                                                    t/                                            )
                                N orth M iam iBeach 2013-0828-17
              45C .             U ndercoverRecording D isc Transcript,2013 N arcoticsTraftk king,                                                                                               t(
                                N orth M iam iBeach 2013-0828-17


                                                                                                                                             5
                h
Case
'    1:17-cr-20701-MGC
                /      Document 256 Entered on FLSD Docket 01/09/2019 Page 6 of 7
                                                                      ,                                                                                                                                                                                                                                                                                                                                                                                              ,         page
 -i;;
    ?
   k.y.-s..u. n
              gy'b
              .b .'
                 ).
                   ?z.
                  .ok.z..
                        r, -
                         tè.
                           ..
                            s..
                              :.,.-
                                  a'..
                                   .oë.
                                      rjj
                                        j:
                                        'rt
                                          j.;
                                            y-
                                            .  =r!T'),'
                                              .-
                                             . ,       ,''t.
                                                       ?
                                              g..qg:.sk)..
                                                           j
                                                           ;y
                                                            ag.
                                                              .qk
                                                                vr
                                                                 t.
                                                                  /T
                                                                   rj).
                                                                      y:-è
                                                                    .g.g
                                                                         -..)j!
                                                                          #?y.yc
                                                                                .l.
                                                                                  L
                                                                                   ..!r
                                                                                  ab  .,u;
                                                                                         )
                                                                                         :.Lyrj  a
                                                                                                 ;.i
                                                                                             .uyk,  p
                                                                                                    ;tt
                                                                                                    :   ,
                                                                                                        ,
                                                                                                        . ,.v
                                                                                                          r
                                                                                                           -
                                                                                                           ,
                                                                                                              .)
                                                                                                              .
                                                                                                              . t
                                                                                                                àj
                                                                                                                 ..,4.?
                                                                                                                    y  .t!7.jiy;'''
                                                                                                                       .,
                                                                                                                        .w
                                                                                                                         kty
                                                                                                                           ky,.(yt
                                                                                                                               é  T.rj
                                                                                                                                     .
                                                                                                                                    zk
                                                                                                                                       u
                                                                                                                                       ;A
                                                                                                                                     jrra
                                                                                                                                         u.ys
                                                                                                                                        .s-,k...
                                                                                                                                                 l;xli.+ë
                                                                                                                                                 c5.
                                                                                                                                                   >.
                                                                                                                                                    :..
                                                                                                                                                      ,.
                                                                                                                                                      j $r;
                                                                                                                                                        .;
                                                                                                                                                         .:,65..v
                                                                                                                                                           ë,
                                                                                                                                                            .     u?..
                                                                                                                                                                 .'
                                                                                                                                                            f).t7..
                                                                                                                                                                  ..
                                                                                                                                                                     ,'
                                                                                                                                                                      .sq,&i
                                                                                                                                                                   :7s-.!.'.,
                                                                                                                                                                             pî
                                                                                                                                                                            -û
                                                                                                                                                                             .-
                                                                                                                                                                               ;k.Jrwx.N...:s:.uït
                                                                                                                                                                              ..-
                                                                                                                                                                                .v''i
                                                                                                                                                                                    -'
                                                                                                                                                                                     tr
                                                                                                                                                                                      l-'c7
                                                                                                                                                                                          .
                                                                                                                                                                                          .1
                                                                                                                                                                                                   s#y;)t--J7,,.
                                                                                                                                                                                                        k?
                                                                                                                                                                                                                uy
                                                                                                                                                                                               o1.7/201-eqt?:Br.g
                                                                                                                                                                                              .c
                                                                                                                                                                                                                  u
                                                                                                                                                                                                                 52
                                                                                                                                                                                                                  :
                                                                                                                                                                                                                  ,ù
                                                                                                                                                                                                                   .
                                                                                                                                                                                                                   ;3
                                                                                                                                                                                                                    rr
                                                                                                                                                                                                                     .s
                                                                                                                                                                                                                      yr
                                                                                                                                                                                                                      ..:  y.
                                                                                                                                                                                                                        a.ak:,
                                                                                                                                                                                                                           ..
                                                                                                                                                                                                                               ,.
                                                                                                                                                                                                                             j'z
                                                                                                                                                                                                                             ç  ''
                                                                                                                                                                                                                               kj
                                                                                                                                                                                                                                x.h'
                                                                                                                                                                                                                                   a),
                                                                                                                                                                                                                                   .-'.jj
                                                                                                                                                                                                                                      k'r)
                                                                                                                                                                                                                                         -,
                                                                                                                                                                                                                                            m,j
                                                                                                                                                                                                                                          .v,. cp.q)L 4:w x.
                                                                                                                                                                                                                                                           .'
                                                                                                                                                                                                                                                          r.xvl
                                                                                                                                                                                                                                                      xtk'.
                                                                                                                                                                                                                                                 ',k.t.
                                                                                                                                                                                                                                              .-..        S
                                                                                                                                                                                                                                                               T,
                                                                                                                                                                                                                                                               rpè   <-i.
                                                                                                                                                                                                                                                                   xk,
                                                                                                                                                                                                                                                                    .:,
                                                                                                                                                                                                                                                                        :'
                                                                                                                                                                                                                                                                         qLj*:   '
                                                                                                                                                                                                                                                                                 qk. ..
                                                                                                                                                                                                                                                                                 âf'..
                                                                                                                                                                                                                                                                                      g,
                                                                                                                                                                                                                                                                                      'rn.,.:'r,.j:)(.;sw...ât.
                                                                                                                                                                                                                                                                                                  ''
                                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                                   -'   j-,
                                                                                                                                                                                                                                                                                                                  o.--.:'q
                                                                                                                                                                                                                                                                                                          '?këz.%s+:     .'s'î.
                                                                                                                                                                                                                                                                                                                              'ïS.
                                                                                                                                                                                                                                                                                                                                w
                                                                                                                                                                                                                                                                                                                                 ,i:,v:j2.
                                                                                                                                                                                                                                                                                                                                         :)'
                                                                                                                                                                                                                                                                                                                                       a.$.)
                                                                                                                                                                                                                                                                                                                                           ..us'
                                                                                                                                                                                                                                                                                                                                               4 X':..Xl7vq'k.t
                                                                                                                                                                                                                                                                                                                                               2.)
                                                                                                                                                                                                                                                                                                                                               1
                                                                                                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                                                                                                              'è' szJ
                                                                                                                                                                                                                                                                                                                                                                  i'.'..'tf
                                                                                                                                                                                                                                                                                                                                                                          's
                                                                                                                                                                                                                                                                                                                                                                           *:
                                                                                                                                                                                                                                                                                                                                                                             /'ké--x..
                                                                                                                                                                                                                                                                                                                                                                              '.)
                                                                                                                                                                                                                                                                                                                                                                                ;.,
                                                                                                                                                                                                                                                                                                                                                                                  h:.
                                                                                                                                                                                                                                                                                                                                                                                    ;,)    2,;.a
                                                                                                                                                                                                                                                                                                                                                                                      ot:t')
                                                                                                                                                                                                                                                                                                                                                                                                   '. ,
                                                                                                                                                                                                                                                                                                                                                                                                   r'.-
                                                                                                                                                                                                                                                                                                                                                                                           /yL.q.qim  )r
                                                                                                                                                                                                                                                                                                                                                                                                       m.
                                                                                                                                                                                                                                                                                                                                                                                                        <'l
                                                                                                                                                                                                                                                                                                                                                                                                          .s
                                                                                                                                                                                                                                                                                                                                                                                                           ?)'
                                                                                                                                                                                                                                                                                                                                                                                                            .;
                                                                                                                                                                                                                                                                                                                                                                                                             '6
                                                                                                                                                                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                                                                                                                                                                                j
                                                                                                                                                                                                                                                                                                                                                                                                                utà.
                                                                                                                                                                                                                                                                                                                                                                                                               T.  .7
                                                                                                                                                                                                                                                                                                                                                                                                                    ,2
                                                                                                                                                                                                                                                                                                                                                                                                                     '.j
                                                                                                                                                                                                                                                                                                                                                                                                                       ;.
                                                                                                                                                                                                                                                                                                                                                                                                                        'f
                                                                                                                                                                                                                                                                                                                                                                                                                         zpcàytu;.j..j.t
                                                                                                                                                                                                                                                                                                                                                                                                                           ''- ..
                                                                                                                                                                                                                                                                                                                                                                                                                                       ..x'
                                                                                                                                                                                                                                                                                                                                                                                                                                    .k?.';
                                                                                                                                                                                                                                                                                                                                                                                                                                           *'.
                                                                                                                                                                                                                                                                                                                                                                                                                                           p4
                                                                                                                                                                                                                                                                                                                                                                                                                                             ..'o.j?.
                                                                                                                                                                                                                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                                                                                                                                                                                                                  '',
                                                                                                                                                                                                                                                                                                                                                                                                                                                    .çL,
                                                                                                                                                                                                                                                                                                                                                                                                                                                       'ç.
                                                                                                                                                                                                                                                                                                                                                                                                                                                        t
                                                                                                                                                                                                                                                                                                                                                                                                                                                        ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                        k
                                                                                                                                                                                                                                                                                                                                                                                                                                                         t:
                                                                                                                                                                                                                                                                                                                                                                                                                                                          o'
                                                                                                                                                                                                                                                                                                                                                                                                                                                         7.
                                                                                                                                                                                                                                                                                                                                                                                                                                                           g.
                                                                                                                                                                                                                                                                                                                                                                                                                                                            .'.'-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                k
                                                                                                                                                                                                                                                                                                                                                                                                                                                                '..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                  '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                  c
                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ''.-. ï'u
                                                                                                                                                                                                                                                                                                                                                                                                                                                                          f!%.tF) :r!   zr$
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        d
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        . jiù
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ;.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            k.;)y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                .)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 oep4- t'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ,'<'
    tL...4r :):          g -                                 .g  tlj
                                                                   ,y   ;4,                                  )i
                                                                                                              o y
                                                                                                                ,  k:N-
                                                                                                                      k.   .   w                      -   k                                .,J;                                                                                                                                                                                       '                             -           '..A        ë''       . ..''e    )
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ;         e.L
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             .ij        q     )
                       .
 7
 .$                                                                            j, .
                                                                                  . ;r
                                                                                     j ,
                                                                                       : ;
                                                                                         .j.g
                                                                                            .     99    - tj
                                                                                                           sL                                                                                                      t            pl '  . -                     a9k
                                                                                                                                                                                                                                                                Cè'     tf'sr'        L  '
                                                                                                                                                                                                                                                                                         ;  'lùl% k
                                                                                                                                                                                                                                                                                                  't               .m
                                                                                                                                                                                                                                                                                                                    .  yb'd? r''
                                                                                                                                                                                                                                                                                                                               -.  $ k
                                                                                                                                                                                                                                                                                                                                     j     tqk
                                                                                                                                                                                                                                                                                                                                             k
                                                                                                                                                                                                                                                                                                                                             '
                                                                                                                                                                                                                                                                                                                                             / .  .3 3
                                                                                                                                                                                                                                                                                                                                                     %6 :,1   .Jj r         )'t                                                                                                                .y.  tjj;...t
 '3ë
   .
  .=
    '
    -?
     A.
      :t4
      #'î
         -
         .
         t
         I.
          :)
           Ss
            : :
              's
         LL''9t'
                2
               ?l
                 -
                r?
                  E
                  '   .
                      -
                      . '.
                         '-.*
                 sx.2..'7,àj)g
                                '.
                                 iC
                                  -
                                  .'
                                   2
                                   ,
                                   yC
                                    '
                                    t
                               -..tat
                                     ?
                                     ''tJt) -
                                            -
                                            >.
                                             '
                                      r-yyt-lw
                                              j,
                                             33tr
                                             .
                                                 ; k
                                                   .t
                                                    ,
                                                    $
                                                    .
                                                    y..
                                                      :  -.tj
                                                       't:.t.
                                                   ,9frr
                                                              :.
                                                              ..q
                                                                -ryg
                                                               .t.). .-kj.-
                                                                         -.
                                                                           .
                                                                           4,
                                                                           tà-
                                                                            . . 1
                                                                               ':
                                                                               .à.,
                                                                                  g) r :
                                                                                 ..-,v-.
                                                                                 =..-   .)
                                                                                         .
                                                                                         .
                                                                                          t ,
                                                                                          .st
                                                                                          .
                                                                                             tt
                                                                                              .,
                                                                                            rakk
                                                                                                .
                                                                                                ..
                                                                                                 , r
                                                                                                   jz.
                                                                                                  j...%
                                                                                                       .
                                                                                                       -v%
                                                                                                        'k-
                                                                                                      ..r
                                                                                                          cï
                                                                                                           ?)
                                                                                                             )t
                                                                                                              .--
                                                                                                            t)ka4v.-ttz -ï
                                                                                                                         #
                                                                                                                 .gù.:î: .
                                                                                                                          :j
                                                                                                                           ,.-
                                                                                                                             '%
                                                                                                                              .
                                                                                                                              t
                                                                                                                              E,.yt..
                                                                                                                          ,y.y.pjyyj.
                                                                                                                              s      ,
                                                                                                                                     -
                                                                                                                                    ï.
                                                                                                                                     (h jà.
                                                                                                                                     .,.f6.
                                                                                                                                           p3 '
                                                                                                                                           .e.i
                                                                                                                                            - .f.:
                                                                                                                                                ; ï  r-?
                                                                                                                                               iak.-...yj (1.
                                                                                                                                                            E-
                                                                                                                                                             1.
                                                                                                                                                              !
                                                                                                                                                              ;.
                                                                                                                                                               Es
                                                                                                                                                             .xk,-'
                                                                                                                                                                  . 4(-
                                                                                                                                                                 -.jyut.
                                                                                                                                                                       .
                                                                                                                                                                        r
                                                                                                                                                                        ,
                                                                                                                                                                        2
                                                                                                                                                                        y:
                                                                                                                                                                        uj
                                                                                                                                                                        .
                                                                                                                                                                          .
                                                                                                                                                                          ;
                                                                                                                                                                          r
                                                                                                                                                                          .(l.
                                                                                                                                                                            r  ka)
                                                                                                                                                                                 .
                                                                                                                                                                                 ..
                                                                                                                                                                                  -.+  '
                                                                                                                                                                                       ,
                                                                                                                                                                                       :.,
                                                                                                                                                                                         4'
                                                                                                                                                                                          .
                                                                                                                                                                                          J.
                                                                                                                                                                                           rjlr
                                                                                                                                                                                              c
                                                                                                                                                                                              '
                                                                                                                                                                                           ,..y
                                                                                                                                                                                              aj
                                                                                                                                                                                               l
                                                                                                                                                                                               .
                                                                                                                                                                                               ;l
                                                                                                                                                                                                t
                                                                                                                                                                                                ) .
                                                                                                                                                                                                  ',gf
                                                                                                                                                                                                     . -
                                                                                                                                                                                                     ;.=
                                                                                                                                                                                                     t  ,
                                                                                                                                                                                                        .L   ,
                                                                                                                                                                                                            x:,w
                                                                                                                                                                                                            -   )'
                                                                                                                                                                                                                .<. .
                                                                                                                                                                                                                   ..:-,
                                                                                                                                                                                                                      -4 -'
                                                                                                                                                                                                                          s -
                                                                                                                                                                                                                           zc tr
                                                                                                                                                                                                                               k.(
                                                                                                                                                                                                                                 'Ij.
                                                                                                                                                                                                                                    E;
                                                                                                                                                                                                                                -a.,..-.-r. -
                                                                                                                                                                                                                                            ; .
                                                                                                                                                                                                                                             ..7 0
                                                                                                                                                                                                                                                 ,    :
                                                                                                                                                                                                                                                   $j..u   '
                                                                                                                                                                                                                                                         f)tL=
                                                                                                                                                                                                                                                               '
                                                                                                                                                                                                                                                               ..
                                                                                                                                                                                                                                                                   (
                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                   EI  '
                                                                                                                                                                                                                                                                       -
                                                                                                                                                                                                                                                                       ,
                                                                                                                                                                                                                                                                       fr
                                                                                                                                                                                                                                                                        '
                                                                                                                                                                                                                                                                   jy2'. TL
                                                                                                                                                                                                                                                                 c..
                                                                                                                                                                                                                                                                           !.->
                                                                                                                                                                                                                                                                              L .7
                                                                                                                                                                                                                                                                                Ll
                                                                                                                                                                                                                                                                              '.j '
                                                                                                                                                                                                                                                                                  -
                                                                                                                                                                                                                                                                                 I) .k
                                                                                                                                                                                                                                                                                     '
                                                                                                                                                                                                                                                                                     xJ
                                                                                                                                                                                                                                                                                     ' -
                                                                                                                                                                                                                                                                                       h'
                                                                                                                                                                                                                                                                                        '?
                                                                                                                                                                                                                                                                                         %l-
                                                                                                                                                                                                                                                                                           : '
                                                                                                                                                                                                                                                                                             ;' i
                                                                                                                                                                                                                                                                                                L
                                                                                                                                                                                                                                                                                                '
                                                                                                                                                                                                                                                                                                iF !
                                                                                                                                                                                                                                                                                                 X:Cî
                                                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                                                    $-':- C-
                                                                                                                                                                                                                                                                                                           'q
                                                                                                                                                                                                                                                                                                            t
                                                                                                                                                                                                                                                                                                            6
                                                                                                                                                                                                                                                                                                            Z :
                                                                                                                                                                                                                                                                                                              'i:?t
                                                                                                                                                                                                                                                                                                                'sar
                                                                                                                                                                                                                                                                                                                   * , y
                                                                                                                                                                                                                                                                                                                       '
                                                                                                                                                                                                                                                                                                                       m
                                                                                                                                                                                                                                                                                                                       ' ?-
                                                                                                                                                                                                                                                                                                                          r
                                                                                                                                                                                                                                                                                                                         x.ut
                                                                                                                                                                                                                                                                                                                            ùsj-
                                                                                                                                                                                                                                                                                                                               '
                                                                                                                                                                                                                                                                                                                               .L
                                                                                                                                                                                                                                                                                                                                %, *.'
                                                                                                                                                                                                                                                                                                                                     -
                                                                                                                                                                                                                                                                                                                                     -,
                                                                                                                                                                                                                                                                                                                                      '9
                                                                                                                                                                                                                                                                                                                                      .h
                                                                                                                                                                                                                                                                                                                                        -
                                                                                                                                                                                                                                                                                                                                        i
                                                                                                                                                                                                                                                                                                                                        ;
                                                                                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                                                                        Kr
                                                                                                                                                                                                                                                                                                                                         ,'?-,
                                                                                                                                                                                                                                                                                                                                             -
                                                                                                                                                                                                                                                                                                                                             '
                                                                                                                                                                                                                                                                                                                                            bv
                                                                                                                                                                                                                                                                                                                                            'i.
                                                                                                                                                                                                                                                                                                                                              -r
                                                                                                                                                                                                                                                                                                                                               a
                                                                                                                                                                                                                                                                                                                                              kà  ,.
                                                                                                                                                                                                                                                                                                                                                  é;
                                                                                                                                                                                                                                                                                                                                                  ' 1
                                                                                                                                                                                                                                                                                                                                                    . ,
                                                                                                                                                                                                                                                                                                                                                      t
                                                                                                                                                                                                                                                                                                                                                      lX
                                                                                                                                                                                                                                                                                                                                                       >$ ,
                                                                                                                                                                                                                                                                                                                                                         .'
                                                                                                                                                                                                                                                                                                                                                           -
                                                                                                                                                                                                                                                                                                                                                          .ù
                                                                                                                                                                                                                                                                                                                                                             '
                                                                                                                                                                                                                                                                                                                                                            yz
                                                                                                                                                                                                                                                                                                                                                               E .
                                                                                                                                                                                                                                                                                                                                                              ;..'
                                                                                                                                                                                                                                                                                                                                                                '  F
                                                                                                                                                                                                                                                                                                                                                                   ,'
                                                                                                                                                                                                                                                                                                                                                                    -
                                                                                                                                                                                                                                                                                                                                                                   vsJ,î
                                                                                                                                                                                                                                                                                                                                                                    -.t'
                                                                                                                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                                                                                                                         -,.
                                                                                                                                                                                                                                                                                                                                                                           -.-
                                                                                                                                                                                                                                                                                                                                                                             ,
                                                                                                                                                                                                                                                                                                                                                                         r;x#.
                                                                                                                                                                                                                                                                                                                                                                            ''k -k,;.
                                                                                                                                                                                                                                                                                                                                                                                    '-j
                                                                                                                                                                                                                                                                                                                                                                                      ir
                                                                                                                                                                                                                                                                                                                                                                                       :'-'
                                                                                                                                                                                                                                                                                                                                                                                          1 .
                                                                                                                                                                                                                                                                                                                                                                                            -
                                                                                                                                                                                                                                                                                                                                                                                            . .
                                                                                                                                                                                                                                                                                                                                                                                              '
                                                                                                                                                                                                                                                                                                                                                                                              *: sd
                                                                                                                                                                                                                                                                                                                                                                                            Jtu..;F
                                                                                                                                                                                                                                                                                                                                                                                                   tb',
                                                                                                                                                                                                                                                                                                                                                                                                      L
                                                                                                                                                                                                                                                                                                                                                                                                   *tJj.'
                                                                                                                                                                                                                                                                                                                                                                                                       $'. r
                                                                                                                                                                                                                                                                                                                                                                                                           v
                                                                                                                                                                                                                                                                                                                                                                                                           '.
                                                                                                                                                                                                                                                                                                                                                                                                            è
                                                                                                                                                                                                                                                                                                                                                                                                            ii,
                                                                                                                                                                                                                                                                                                                                                                                                              è.
                                                                                                                                                                                                                                                                                                                                                                                                         qfs3qlL.zt,
                                                                                                                                                                                                                                                                                                                                                                                                                    '.w
                                                                                                                                                                                                                                                                                                                                                                                                                      -k
                                                                                                                                                                                                                                                                                                                                                                                                                        j
                                                                                                                                                                                                                                                                                                                                                                                                                        -
                                                                                                                                                                                                                                                                                                                                                                                                                       a.
                                                                                                                                                                                                                                                                                                                                                                                                                          14
                                                                                                                                                                                                                                                                                                                                                                                                                         .aj
                                                                                                                                                                                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                                                                                                                                                                                           .-
                                                                                                                                                                                                                                                                                                                                                                                                                            s
                                                                                                                                                                                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                                                                                                                                                                                            t,
                                                                                                                                                                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                                                                                                                                               -h
                                                                                                                                                                                                                                                                                                                                                                                                                                ..k.j
                                                                                                                                                                                                                                                                                                                                                                                                                                    -...
                                                                                                                                                                                                                                                                                                                                                                                                                                        t
                                                                                                                                                                                                                                                                                                                                                                                                                                       ...
                                                                                                                                                                                                                                                                                                                                                                                                                                            -
                                                                                                                                                                                                                                                                                                                                                                                                                                            ' .-1
                                                                                                                                                                                                                                                                                                                                                                                                                                                .ï
                                                                                                                                                                                                                                                                                                                                                                                                                                                 4
                                                                                                                                                                                                                                                                                                                                                                                                                                                 '
                                                                                                                                                                                                                                                                                                                                                                                                                                         zy7...sbe
                                                                                                                                                                                                                                                                                                                                                                                                                                                  ;
                                                                                                                                                                                                                                                                                                                                                                                                                                                 .-
                                                                                                                                                                                                                                                                                                                                                                                                                                                   .-
                                                                                                                                                                                                                                                                                                                                                                                                                                                    s
                                                                                                                                                                                                                                                                                                                                                                                                                                                    .' '
                                                                                                                                                                                                                                                                                                                                                                                                                                                       /
                                                                                                                                                                                                                                                                                                                                                                                                                                                       .-
                                                                                                                                                                                                                                                                                                                                                                                                                                                  ct...wf
                                                                                                                                                                                                                                                                                                                                                                                                                                                     '   k
                                                                                                                                                                                                                                                                                                                                                                                                                                                         r
                                                                                                                                                                                                                                                                                                                                                                                                                                                        :t
                                                                                                                                                                                                                                                                                                                                                                                                                                                          dt
                                                                                                                                                                                                                                                                                                                                                                                                                                                           ë
                                                                                                                                                                                                                                                                                                                                                                                                                                                           hkt
                                                                                                                                                                                                                                                                                                                                                                                                                                                             :
                                                                                                                                                                                                                                                                                                                                                                                                                                                             .'
                                                                                                                                                                                                                                                                                                                                                                                                                                                          é.,.t
                                                                                                                                                                                                                                                                                                                                                                                                                                                              .p
                                                                                                                                                                                                                                                                                                                                                                                                                                                                  y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                  )t
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   7.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                    -: .,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        l
                                                                                                                                                                                                                                                                                                                                                                                                                                                                w'y.ys-:.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        r'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                          v
                                                                                                                                                                                                                                                                                                                                                                                                                                                                          J
                                                                                                                                                                                                                                                                                                                                                                                                                                                                          yd
                                                                                                                                                                                                                                                                                                                                                                                                                                                                           k.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             k
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            u,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             j)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                               v
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ''..t    r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       -k
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        yt)#
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 :t'...;rk!:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     . '    .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ki
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             t
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             't
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              î '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                b-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ï
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 X
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             - ...ir
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  .t
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  . ù.ty
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ï3 j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   'w:'..-.j
                                                                                                                                                                                                                                                                                        s,'F.../v,      .T çl
                                                                                                                                                                                                                                                                                                            ?t rr   y,. -4  . ?.j.J
                                                                                                                                                                                                                                                                                                                                 a  ï.  . .
                                                                                                                                                                                                                                                                                                                                          J?c. y                 .a)        j.ï$.r.:t
                                                                                                                                                                                                                                                                                                                                                                            .              -.     -,
                                                                                                                                                                                                                                                                   . ..                                                                                                                                                                                                                     .gT.;.
  ;.
   ty..yg. ..
            ax....lrk..a,--ts-,.'.$s,.415(kj.rj,.:ok&....  r..:7...1..cqj.
                                                                         o;5j:.s..xts
                                                                                    4Ak.L
                                                                                        .b?...gz',x?sïat...'k;sz.o.,.Tkkr
                                                                                                                        .L;.(/ZT-
                                                                                                                                3:'c.;y. y,ï...s
                                                                                                                                               .y c.!o..$:.,
                                                                                                                                                           .;
                                                                                                                                                            -:
                                                                                                                                                             .:
                                                                                                                                                              -y,
                                                                                                                                                                ,..
                                                                                                                                                                  ..y,..
                                                                                                                                                                       .#(,..          ,.,    ...
                                                                                                                                                                                                ..     .                  , -
                                                                                                                                                                                                                            y,..s..k.$.(
                                                                                                                                                                                                                                                                        ,qtny.j  j,,.-ko
                                                                                                                                                                                                                                               .,@..  ...:..at...,L..'.
                                                                                                                                                                                                                                                                      <.;    ;x). ... u
                                                                                                                                                                                                                                                                                      ..zcy;-.ky ,,.,.                                                              -
                                                                                                                                                                  ;                                                                                                                                                                                                                                                                                                                              .. .
   k                                                             ,4         .)
                                                                             t             . .,k..iYq.y                                                                     x...
                                                                                                                                                                               .,
                                                                                                                                                                                .,
                                                                                                                                                                                 -;s
                                                                                                                                                                                   ;y
                                                                                                                                                                                    yy(
                                                                                                                                                                                      z!;
                                                                                                                                                                                        yyj:.soy.q:.
                                                                                                                                                                                                   ..
                                                                                                                                                                                                    .x
                                                                                                                                                                                                     :..
                                                                                                                                                                                                       ;,N..               42             ,                                                           <cy
                                                                                                                                                                                                                                                                                                        ,.. .(p.
                                                                                                                                                                                                                                                                                                               .. .;
                                                                                                                                                                                                                                                                                                                   ....,.aaj..jj-.
                                                                                                                                                                                                                                                                                                                                 ..r...z, a-..j
                                                                                                                                                                                                                                                                                                                                              y.
                                                                                                                                                                                                                                                                                                                                               ;
                                                                                                                                                                                                                                                                                                                                               ,; y.so.j   ,,
                          .;..
                             ,zoM.    ;.x  :-taâ. 7j.       uy)
                                                              z.   ?e    t.
                                                                          s*7y ;à .                                  '.wxve.   nv
                                                                                                                                ,.,:..anJr-. .4).s.''-F '-I%ur'''          .:                  .              .z..a).'.u.'i.$,'.a>..>ux  u&.uj..   .u..                         .'K.-'(..          )S.c                                                .;'. .ta,jt
                                                                                                                                                                                                                                                                                                                                                                 'j
                                                                                                                                                                                                                                                                                                                                                                  g
                                                                                                                                                                                                                                                                                                                                                                  vj
                                                                                                                                                                                                                                                                                                                                                                   .t
                                                                                                                                                                                                                                                                                                                                                                    j
                                                                                                                                                                                                                                                                                                                                                                    og
                                                                                                                                                                                                                                                                                                                                                                     j
                                                                                                                                                                                              .pj
                                                                                                                                                                                                                                       êy.                              '';
                                                                                                                                                                                                                                                                          o..
                                                                                                                                                                                                                                                                            1.:;
                                                                                                                                                                                                                                                                               w.       S,
                                                                                                                                                                                                                                                                                         ;w h.n*....  ').:#
                                                                                                                                                                                                                                                                                                          .'*.  e ....                          qr
                                                                                                                                          .                                                            p .. ,.                                                                                                                                               r .
       . a-œ):-.,
     .*'
                   2. )              .
                                     )$6)?        n 2.
                                                     ,.
                                                      .. .'r
                                                           ...@. .y   ;.(          w&se'  .
                                                                                          ..
                                                                                          ,. .         .
                                                                                                       -...t
                                                                                                           '.' .
                                                                                                               'tT5Aw.                                                        >. 'ï;.,.J'l     ëa?.S;uq n2:**b
                                                                                                                                                                                                             '.                       a*   .'-,3,r<m. ''                                           .                  ''.'xe   'a1... '(.'..:.
                                                                                                                                                                                                                                                                                                                                      .        .%Lû-             )   '
                 4517.                                                ndercoverRecording isc Transcript,2013 arcoticsTraftk king,
                                                                      orth iam iBeach 2013-0828-17 '                                                                                                                                                                                                                                                                                                                                    .                                                       .
                                                                                                                                                                                                                                                                                                                                                                                 l/'                                                   .                                                           zz
                     46.                                      A rrestSurveillance isc                                                                                                                                                                                                                                                                                               /
                                                                                                                                                                                                                                                                                                                                                                         /                                       d-
                                                                                                                                                                                                                                                                                                                                                                                                                  & re.&*'                                                                        /z
                     47.                                              udio ideo rrestSurveillance Disc                                                                                                                                                                                                                                                                                                                                                                                             z
                                                          '                                                                                                                                                                                                                                                                                                            /.                        '.. z. r..
                                                                                                                                                                                                                                                                                                                                                                                                          J/J-                                                                                      *
                  47A .                                       A udio ideo '
                                                                          rrestSurveillance DiscTranscript                                                                                                                                                                                                                                                                                                                                                                                        /'.
                                                                                                                                                                                                                                                                                                                                                                                                                    ru
                                                                                                                                                                                                                                                                                                                                                                                                                     z.   X ze
                                                                                                                                                                                                                                                                                                                                                                                                                       z z.  4.                                                                  'Z
                     48.                                       Pho
                                                                 .
                                                                   tos
                                                                     .
                                                                       ofCocaine ilogram ,2013 arcoticsTrafflcking, orth                                                                                                                                                                                                                                                                 /'
                                                                                                                                                                                                                                                                                                                                                                                           ,
                                                                 lam lBeach 2013-0828-17                                                                                                                                                                                                                                                                                                                                                                                                  ..
                                                                                                                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                                                                                                                                      aJ
                                                                                                                                                                                                                                                                                                                                                                                       '                             z'
                                                                                                                                                                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                                                                                                                                                                      s.                                                                  ' /
                     49.                                       Photos ofUnited StatesCurrency,2013 arcoticsTrafflcking, orth
                                                                        iamiBeach2013-0828-17                                                                                                                                                                                                                                                                                         '                                                                                                /
                                                                                                                                                                                                                                                                                                                                                                                         .        z'                                  /zr
                     50.                                        ilogram ofCocaine,2013 arcoticsTrafflcking, orth iam i
                                                               Beach 2013-0828-17                                                                                                                                                                                                                                                                                         ,/n''
                                                                                                                                                                                                                                                                                                                                                                            ,
                                                                                                                                                                                                                                                                                                                                                                                                                            '              .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           /
                                                                                                                                                                                                                                                                                                                                                                                       . c.                                            #'                                                            ,
                     51.                                        rrestPhotos,2013 arcoticsTrafflcking, orth iam iBeach 2013-
                                                               0828-17                                                                                                                                                                                                                                                                                                      /
                                                                                                                                                                                                                                                                                                                                                                            '                                                                                                              /
                                                                                                                                                                                                                                                                                                                                                                                   i ' z.
                                                                                                                                                                                                                                                                                                                                                                                        ztf rt-                                                                                                       '
                     52.                                       Surveillance Stills,2013 arcoticsTrafflcking, orth iamiBeach                                                                                                                                                                                                                                                                                                                                                                  /-:
                                                               20lo-0828-17                                                                                                                                                                                                                                                                                                      z'         .                                                                                                      *
                                                                                                                                                                                                                                                                                                                                                                                  4, ' r.
                                                                                                                                                                                                                                                                                                                                                                                        ,- +/1
                     53.                                       E.R. irelessRecords

                     54.                                       DH S V Records

                      55@                                      Finge rintStandard forJ. .L.                                                                                                                                                                                                                                                                                p'' f                            $
                                                                                                                                                                                                                                                                                                                                                                      '/ JJ/, 'y'>/y-L
                      56.                                      FingerprintStandard for . .                                                                                                                                                                                                                                                                                                                                                                                                        j.
                                                                                                                                                                                                                                                                                                                                                                      1                  .                                                           #                                              >
                                                                                                                                                                                                                                                                                                                                                                       etv/ 6Pu                                            > la
                                                                                                                                                                                                                                                                                                                                                                                                                              o.
                                                                                                                                                                                                                                                                                                                                                                                                                               ij t.
                                                                                                                                                                                                                                                                                                                                                                                                                                   ,f6 .
                                                                                                                                                                                                                                                                    .                                                                                    (



                                                                                                                                                                                                                                                                                                       6
Case 1:17-cr-20701-MGC Document 256 Entered on FLSD Docket 01/09/2019 Page 7 of 7




                                                      7
